     Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 1 of 78




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

LINDA ROSI, Individually and On            Case No.: 1:19-CV-7118 (LTS) (JLC)
Behalf of All Others Similarly Situated,
                                           CLASS ACTION
                            Plaintiff,
                                           AMENDED CLASS     ACTION
                   v.                      COMPLAINT FOR VIOLATIONS
                                           OF THE FEDERAL SECURITIES
ACLARIS THERAPEUTICS, INC.,                LAWS
NEAL WALKER, FRANK RUFFO,
                                           JURY TRIAL DEMANDED
KAMIL ALI-JACKSON, and BRETT
FAIR

                            Defendants.
        Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 2 of 78




                                                 TABLE OF CONTENTS


I.      NATURE AND SUMMARY OF THE ACTION ...............................................................1
II.     JURISDICTION AND VENUE ........................................................................................13
III.    PARTIES ...........................................................................................................................13
IV.     CONFIDENTIAL WITNESSES .......................................................................................15
V.      SUBSTANTIVE ALLEGATIONS ...................................................................................18
        A.         Aclaris ....................................................................................................................18
        B.         Raised Seborrheic Keratosis ..................................................................................20
        C.         ESKATA ................................................................................................................21
        D.         Defendants’ ESKATA Marketing Plan .................................................................24
        E.         The ESKATA Early Experience Initiative ............................................................26
        F.         The ESKATA DTC Campaign ..............................................................................36
VI.     MATERIALLY FALSE AND MISLEADING STATEMENTS MADE DURING
        THE CLASS PERIOD .......................................................................................................45
        A.         Defendants’ Descriptions of Patients’ Reactions to ESKATA Were
                   Materially Misleading ............................................................................................45
        B.         Defendants’ Statements Concerning the ESKATA Early Experience
                   Initiative Were Materially Misleading ...................................................................47
        C.         Defendants’ Materially Misled Investors as to the Cause of ESKATA’s
                   Poor Sales...............................................................................................................49
        D.         Defendants Failed to Disclose to Investors that they Were Using
                   Marketing Materials that Made False or Misleading Claims About
                   ESKATA’s Efficacy ..............................................................................................50
        E.         Defendants Misrepresented the Company’s Risks Related to Its Failure to
                   Comply with Regulatory Requirements.................................................................52
        F.         Defendants Walker and Ruffo’s Certifications Attached as Exhibits to
                   Aclaris’s Quarterly and Annual Reports Were False and Misleading ...................53
VII.    THE TRUTH BEGINS TO EMERGE ..............................................................................55
VIII.   ADDITIONAL SCIENTER ALLEGATIONS ..................................................................59
        A.         Individual Defendants’ High-Level Positions Within Aclaris ...............................59
        B.         Core Operations .....................................................................................................63
        C.         Corporate Scienter .................................................................................................64
IX.     CLASS ACTION ALLEGATIONS ..................................................................................64
X.      LOSS CAUSATION ..........................................................................................................66



                                                                      i
          Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 3 of 78




XI.        APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-
           MARKET DOCTRINE) ....................................................................................................67
XII.       NO SAFE HARBOR .........................................................................................................69
COUNT I .......................................................................................................................................70
COUNT II ......................................................................................................................................73
XIII.      PRAYER FOR RELIEF ....................................................................................................74
XIV. JURY TRIAL DEMANDED .............................................................................................75




                                                                       ii
       Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 4 of 78




       Lead Plaintiff Robert Fulcher (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon his personal knowledge as to himself and his own

acts, and information and belief as to all other matters, based upon the investigation conducted

by and through his attorneys, which included, among other things, a review of Defendants’

public documents, conference calls and announcements made by Defendants, United States

Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and

regarding Aclaris Therapeutics, Inc. (“Aclaris” or the “Company”), analysts’ reports and

advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

       Counsel for Plaintiff has conducted extensive due diligence in preparation of this

Amended Class Action Complaint (“Complaint”). Plaintiff, among other things, retained the

services of an independent investigation firm with extensive investigative experience, which made

significant efforts to identify, locate, contact and interview former employees of Defendants

potentially relevant information to the allegations in this Amended Complaint.

                      I.   NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of a class (the “Class”) of

persons and entities that purchased or otherwise acquired Aclaris securities between May 8, 2018

and August 12, 2019, inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and

78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.



                                                 1
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 5 of 78




       2.       Aclaris is a small biopharmaceutical company that is headquartered in Wayne,

Pennsylvania.    During the Class Period, the Company purported to identify, develop, and

commercialize therapies to address unmet needs in medical and aesthetic dermatology and

immunology. Aclaris’s common stock is listed on the NASDAQ Global Select Market under the

symbol “ACRS.”

       3.       This case arises out of Defendants’ shameless scheme to market Aclaris’s leading

product, ESKATA, a topical treatment for common benign skin lesions, by misrepresenting

ESKATA’s risks, tolerability and effectiveness.        When the truth about ESKATA and

Defendants’ scheme emerged, Defendants had no choice but to stop marketing ESKATA and

Aclaris’s stock plummeted, causing significant damage to investors.

       4.       The FDA approved ESKATA on December 14, 2017, five months before the start

of the Class Period. ESKATA is a high-concentration (40%) hydrogen peroxide-based topical

solution for treatment of raised seborrheic keratosis (“raised SK”), or waxy or wart-like raised

brown spots or lesions on the skin that are darker than an individual’s regular skin tone. Since

ESKATA was Aclaris’s only FDA-approved product at the time, it was thus far and away the

Company’s most important product. The Company’s ability to continue as a going concern

depended on whether Defendants could successfully market ESKATA.

       5.       Defendants emphasized to investors that Aclaris could reap windfall profits

through ESKATA sales because the product filled a gap in the billion-dollar cosmetic

dermatology market. Defendants told investors that existing raised SK treatments—freezing,

cutting or burning off the lesions—were avoided by consumers because they were invasive,

painful and could leave scars or skin discolorations. Unlike existing SK treatments, Defendants

claimed, ESKATA was “an appealing concept for SK treatment” because it was “[t]opical, non-




                                                2
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 6 of 78




invasive,” involved “minimal discomfort” and resulted in “[r]educed risk of pigmentary changes

and scarring.”

       6.        Based on these representations, the market was excited by ESKATA’s

commercial potential. On January 8, 2018, a William Blair analyst predicted “peak-year sales”

of ESKATA “that could approximate $600 million with relatively modest penetration

assumptions (about 20%)” (emphasis added). Similarly, on March 12, 2018, a Guggenheim

Partners analyst advised investors that ESKATA could reach sales of $576 million in the United

States alone by 2025 (emphasis added).

       7.        Defendants implemented a two-phase plan for marketing ESKATA. In the first

phase, called the “ESKATA Early Experience Initiative,” Aclaris sales representatives visited

physicians to persuade them to order ESKATA. The sales representatives offered free samples

of ESKATA and sat in when the physicians administered the samples to patients. After the

treatments, sales representatives surveyed the physicians and patients on, among other things, a

patient’s pain or comfort level and how effectively ESKATA removed raised SK.

       8.        The second phase of the ESKATA marketing process, a direct-to-consumer

marketing campaign (the “DTC campaign”) was designed to drive patients to physicians to

request ESKATA treatments. The DTC campaign kicked off on or about September 19, 2018

when a scripted mock “interview” with a paid ESKATA spokesperson aired on the daytime talk

show “The View.” After the staged interview segment aired, Defendants made a recording of

the segment available online on web pages promoting ESKATA on Facebook.com and

LinkedIn.com, and released print advertising and a 60-second television commercial promoting

ESKATA as a low-risk and effective way to remove raised SK.




                                               3
       Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 7 of 78




       9.      When the ESKATA Early Experience Initiative began in spring 2018 sales

representatives were stunned to discover that ESKATA did not completely remove raised SK

lesions, was painful and left persistent skin discoloration. Multiple confidential witnesses

(“CWs”) who worked as ESKATA sales representatives described how patients found ESKATA

painful. One CW, for example, said that ESKATA’s adverse effects were “more severe than

anyone was prepared for” and included swelling and bubbling “as if the skin was burning.”

Another CW described at least one patient stopping ESKATA treatments because of pain and

fielded so many complaints from physicians and patients about pain that he began providing his

own ad hoc warnings about pain management to physicians and office staff when selling the

product. Areas treated with ESKATA were frequently marked by skin discoloration as well. As

one CW and former sales representative put it, although Defendants were marketing ESKATA

“as a safer, easier, non-invasive alternative to competitors, in reality, it had the same side effects

as existing methods of removing SKs but was more expensive.”

       10.     Sales representatives discussed ESKATA’s limited efficacy, pain and skin

discoloration during regular internal calls and meetings. Senior Aclaris executives attended

these calls and reported those incidences up to the highest levels of the Company, including the

Individual Defendants. Although Defendants had actual knowledge that ESKATA treatments

was limited in effectiveness, extremely painful and left skin discolorations, they misrepresented

to investors that ESKATA was well-tolerated and effective, thus concealing the risk that

ESKATA could not be successfully commercialized since it was limited in effectiveness, painful,

left skin discoloration and thus was no better than existing alternatives.

       11.     For example, on the first day of the Class Period, May 8, 2018, Defendants held

an earnings call to report the Company’s performance for the first quarter of 2018 (the “Q1 2018




                                                  4
          Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 8 of 78




Call”).     On that call, Defendants outright lied, telling investors that “[t]he patients enjoy

[ESKATA], seems to be a comfortable treatment” (emphasis added).                    Defendants also

misleadingly presented the results of physician and patient surveys that sales representatives had

taken during the ESKATA Early Experience Initiative. Defendants told investors, among other

things, that the initiative surveys showed that “[t]he patient feedback is also very encouraging”

and that an overwhelming majority of patients found the treatment easy, “were comfortable

enough with their appearance to go out socially,” and would recommend ESKATA to their

friends. These statements were false and misleading because Defendants knew from reports

from sales representatives that patients found ESKATA treatments painful, were upset by the

skin discolorations that persisted after treatments and were dissatisfied with ESKATA’s failure

to completely remove raised SK. These statements also concealed the risk that ESKATA was not

commercially viable. In the days following these disclosures, Aclaris’s share price soared 7.9%

from $18.01 per share to $19.44 per share.

          12.    Defendants made similar false and misleading statements on an August 8, 2018

earnings call to disclosing the Company’s performance for the second quarter of 2018 (the “Q2

2018 Call”). Instead of disclosing the truth about how patients were reacting to ESKATA,

Defendants told investors that ESKATA “really works and . . . . [T]hat sets us up really well for

the long term . . . . It’s a comfortable treatment, it’s easy, it’s quick, and the patients look good,

the next day it resolves well.” Defendants also purported to provide “updated” ESKATA Early

Experience Initiative survey results and again claimed, among other things, that an

overwhelming majority of patients found the treatment easy, “were comfortable enough with

their appearance to go out socially,” and would recommend ESKATA to their friends. These

statements were also false and misleading because Defendants knew from reports from sales




                                                  5
       Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 9 of 78




representatives that patients found ESKATA treatments painful, were upset by the skin

discolorations that persisted after treatments and were dissatisfied with ESKATA’s failure to

remove raised SK.       These statements also concealed the risk that ESKATA was not

commercially viable. In the aftermath of these disclosures, Aclaris’s share price briefly rose

from 0.5% from $17.37 per share to $17.46 per share.

       13.     Unsurprisingly, given these complaints to sales representatives, ESKATA’s sales

collapsed during the Class Period. While analysts, based on Defendants representations, had

predicted that ESKATA would achieve anywhere from $9.8 million to $20.7 million in sales

during 2018 alone, Defendants reported only $3.2 million in sales of ESKATA from the second

quarter of 2018 (the first three months the product was available) to the second quarter of 2019.

       14.     Defendants never disclosed to the public that ESKATA’s sales were poor because

ESKATA was limited in effectiveness, extremely painful and left skin discolorations. Instead,

Defendants audaciously told investors that ESKATA’s sales poor because the product was

working too well. On an earnings call with analysts on November 6, 2018, while reporting

Aclaris’s earnings for the third quarter of 2018 (the “Q3 2018 Call”), Defendants claimed that

ESKATA’s shockingly low sales were because the product was “actually clearing lesions a lot

quicker, one to two times,” i.e., in only one or two visits to a physician. This statement was false

and misleading because Defendants knew from reports from sales representatives that

ESKATA’s lagging sales were because the treatment was limited in effectiveness, painful and

left persistent skin discolorations.   Defendants also knew this was false, because they had

attended a meeting of an “executive sales team” of high-performing sales representatives

between August and October 2018 where the sales representatives discussed complaints from

physicians, among other things, the complaints sales representatives had received from




                                                 6
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 10 of 78




physicians and patients about adverse side effects and that ESKATA was not effective, including

that ESKATA took many more applications to achieve any results than the physicians had been

told when they were sold the product.      It also concealed the risk that ESKATA was not

commercially viable. In response to this disclosure, Aclaris’s share price briefly rose 2.2% to

$12.01 per share.

       15.     At the same time Defendants were misleading investors about patients’ reactions

to ESKATA and ESKATA’s declining sales, Defendants also concealed from investors that their

DTC campaign materially misled patients about ESKATA’s risks and effectiveness. The Federal

Food, Drug and Cosmetics Act (“FFDCA”) prohibits making false or misleading claims and/or

representations about the risks associated with and the efficacy of pharmaceuticals and medical

devices. In direct contravention of the FFDCA, Defendants used marketing materials in their

DTC campaign that failed to disclose serious risks associated with ESKATA, created misleading

impressions about ESKATA’s common adverse reactions and/or misleadingly represented that

patients treated with ESKATA would experience complete clearance of all treated raised SK.

Although Defendants knew that their ESKATA DTC campaign materially misled patients and

violated the FFDCA, they nevertheless touted the success of the DTC campaign without

disclosing these facts.

       16.     For example, Defendants launched the DTC campaign with a scripted segment

that aired on the daytime talk show “The View” on or about September 19, 2018. The segment,

which consisted of a host of The View “interviewing” a paid Aclaris spokesperson,

misrepresented ESKATA’s risk profile because it did not disclose that ESKATA presents both a

serious risk of major eye disorders and severe skin reactions. The segment also misrepresented

ESKATA’s risks by suggesting only that patients may experience “stinging” during treatment,




                                              7
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 11 of 78




when ESKATA also frequently causes skin discoloration, scaling and crusting that could persist

for months. Defendants knew that ESKATA presented these risks because the FDA had required

Defendants to include warnings of these risks on ESKATA’s packaging and/or package insert.

       17.    Further, the segment misrepresented ESKATA’s efficacy by suggesting that a

typical patient would have all of their treated lesions completely removed without scarring or

skin discoloration. During the segment, Aclaris’s paid spokesperson told consumers, “typically

in one or two treatments the lesions go away, they resolve, and that’s the end of it” and showing

viewers “before-and-after” photos purporting to depict patients with multiple raised SK who had

their lesions completely removed without scarring. Defendants knew that these statements were

false and misleading because ESKATA’s clinical trials had shown that only 4%–8% of patients

saw complete clearance of lesions, and sales representatives had repeatedly reported complaints

from physicians and patients to Defendants about ESKATA’s effectiveness at removing SK

lesions. Although the before-and-after images were accompanied by a disclaimer that “18% of

patients who experienced clearance of 3 of 4 raised SKs treated with ESKATA as compared to

0% with vehicle (Day 106 end of study),” that disclaimer only appeared on screen briefly during

the segment and the before and after images were much larger and more prominent. The print

and television advertising that Defendants used in their DTC campaign also misled patients

about ESKATA’s effectiveness by improperly using one of the sets of before-and-after images

that were used in the segment on The View.

       18.    Defendants knew that their advertising misrepresented ESKATA’s effectiveness

because federal regulators had warned Defendants about using marketing materials that omitted

or misrepresented material information regarding ESKATA’s risks and that overstated

ESKATA’s effectiveness. For example, on March 29, 2018, as the ESKATA Early Experience




                                               8
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 12 of 78




Initiative was under way, the FDA’s Office of Prescription Drug Promotion (“OPDP”) provided

advisory comments to Defendants on proposed presentations promoting ESKATA (the “March

2018 Letter”). The OPDP directed Defendants to revise the presentations so that they did not

“omit material information regarding the risks associated with ESKATA or otherwise

misrepresent important risk information” and “overstate the efficacy of ESKATA.” Defendants

never disclosed the March 2018 Letter to investors.

       19.    Defendants also knew that their direct-to-consumer marketing campaign

misrepresented ESKATA’s risks and efficacy because Aclaris’s former Executive Director of

Medical Affairs and the Company’s former publications manager each repeatedly voiced

concerns that were raised to Defendants that the Company’s marketing materials for ESKATA

were misrepresenting the product’s safety and effectiveness.

       20.    Although Defendants knew that their direct-to-consumer advertising campaign

misrepresented the risk and efficacy of ESKATA in violation of federal law, Defendants never

disclosed this fact to investors. Instead, Defendants touted to investors how the DTC campaign

was generating interest in ESKATA. For example, on the Q3 2018 Call, Defendants touted to

investors that the segment on “The View” advertising ESKATA to consumers was driving

interest in the product. Defendants told investors, in response to an analyst’s question, that,

“we’ve seen a big spike in, obviously, in the website traffic results over the course of October,

saw a big spike with The View and then we’ve seen that big spike continue to grow in the

month of October. That’s a good sign.” These statements were misleading because Defendants

did not disclose that their advertising campaign had created these spikes in Internet traffic and

interest in ESKATA by misrepresenting the risks and efficacy of the treatment in violation of the

FFDCA. The statements also concealed the risk that ESKATA was not commercially viable and




                                               9
         Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 13 of 78




could only be effectively marketed using materials that misrepresented ESKATA’s risks and

efficacy. In response to this disclosure, Aclaris’s share price briefly rose 2.2% to $12.01 per

share.

          21.   Defendants’ failure to disclose that their DTC campaign was misleading patients

as to the risks and efficacy of ESKATA also rendered Aclaris’s risk factors contained in annual

reports on Forms 10-K that the Company filed with the SEC during the Class Period misleading

because the risk factors misrepresented and/or failed to disclose that Aclaris’s share price could

experience volatility and that Aclaris could be subject to regulatory action as a result of

Defendants’ misleading DTC campaign that violated the FFDCA.

          22.   Investors learned that Defendants’ DTC campaign misrepresented the risks and

efficacy of ESKATA and violated the FFDCA on June 20, 2019, when the FDA publicly

disclosed that it had sent Defendants an “untitled letter” (the “June 2019 Letter”) finding that the

staged interview segment on The View violated the FFDCA. A further corrective disclosure

followed when Defendants announced on August 8, 2019 that Aclaris was abandoning

commercialization of ESKATA because of “insufficient market acceptance,” effectively

admitting that patients would not use the product and ESKATA was not commercially viable.

          23.   The OPDP’s June 2019 letter disclosed that the segment on The View violated the

FFDCA by “fail[ing] to include information regarding the serious risks associated with

ESKATA, which bears warnings and precautions related to the risks of serious eye disorders . . .

and severe skin reactions.” The June 2019 Letter also stated that the segment’s use of before and

after photographs violated the FFDCA by “misleadingly represent[ing] that the typical patient

treated with ESKATA will experience similar results, i.e., complete clearance of all treated SK

lesions.” The June 2019 Letter directed Defendants to stop using the segment to promote




                                                10
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 14 of 78




ESKATA, submit a written response to the OPDP and provide a list of all ESKATA advertising

materials for ESKATA that violated the FFDCA.

       24.     On this news, the Company’s share price fell $0.57 per share, or over 11%, over

two consecutive trading sessions to close at $4.54 per share on June 21, 2019, on unusually

heavy trading volume.

       25.     With the truth about their DTC campaign exposed, Defendants knew that they

needed to destroy their marketing materials because those materials misled investors as to

ESKATA’s efficacy and violated the FFDCA. Indeed, within days of the June 2019 Letter,

Defendants scrubbed the recording of the segment from The View from sales representatives

iPads and the Internet and then instructed sales representatives to destroy all ESKATA

marketing materials.

       26.     Defendants also knew that any advertising campaign for ESKATA that was

consistent with the FFDCA would need to disclose that ESKATA was limited in effectiveness,

painful and resulted in skin discoloration. Defendants also knew that disclosing these facts

meant that they could not successfully market ESKATA because these disclosures would

confirm that ESKATA was no better than any other treatment for raised SK and had all the

downsides that Defendants’ own research showed resulted in patients deciding not to treat their

raised SK. Defendants had attempted to conceal the risk that ESKATA was not commercially

viable, but that risk had now materialized.

       27.     On August 8, 2019, Defendants issued a press release announcing Aclaris’s

financial results for the second quarter of 2019. The press release also disclosed that the

Company was “[v]oluntarily discontinuing the commercialization of ESKATA® (hydrogen

peroxide) Topical Solution, 40% (w/w) (ESKATA) in the United States due to the fact that




                                              11
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 15 of 78




revenues from product sales were insufficient for Aclaris to sustain continued commercialization

as a result of the product not achieving sufficient market acceptance by physicians and patients.”

This was a materialization of the risk that Defendants would need to abandon ESKATA because

the product was limited in effectiveness, painful and resulted in skin discoloration.

       28.     On this news, the Company’s share price fell $0.15 per share, or over 14%, over

two consecutive trading sessions to close at $0.84 per share on August 12, 2019, on unusually

heavy trading volume.

       29.     Throughout the Class Period, Defendants disseminated materially false and

misleading statements and failed to disclose material adverse facts about Aclaris’s business,

operations, and prospects. Specifically, Defendants (i) falsely and misleading told investors that

patients “enjoyed” ESKATA, found it “comfortable,” and that the treatment “works” and

“resolves well,” (ii) disclosed the results of “surveys” that misleadingly suggested that ESKATA

was effective and tolerated well by patients, when in fact physicians and patients found the

treatment painful and/or limited in effectiveness, (iii) falsely attributed ESKATA’s poor sales to

the fact that patients needed fewer treatments than expected to remove their raised SK, (iv)

falsely and misleadingly touted the Company’s DTC advertising campaign while failing to

disclose that the campaign was designed to mislead patients as to the risks and effectiveness of

ESKATA in violation of the FFDCA, and (v) failed to disclose the risk of regulatory action

created by Defendants’ violations of the FFDCA.

       30.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.




                                                12
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 16 of 78




                               II.    JURISDICTION AND VENUE

        31.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        32.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        33.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        34.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

U.S. mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                          III.    PARTIES

        35.     Plaintiff, as set forth in the certification accompanying the filing of his initial

complaint in this action, see Complaint at 24, Fulcher v. Aclaris Therapeutics, Inc., et al., No.

1:19-cv-08284-JTS-JLC (S.D.N.Y. Sept. 5, 2019), ECF No. 1, incorporated by reference herein,

purchased Aclaris securities during the Class Period, and suffered damages as a result of the

federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.




                                                   13
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 17 of 78




       36.     Defendant Aclaris is incorporated under the laws of Delaware with its principal

executive offices located in Wayne, Pennsylvania. Aclaris’ shares trade on the NASDAQ Global

Select Market under the symbol “ACRS.”

       37.     Defendant Neal Walker (“Walker”) was the President and Chief Executive

Officer (“CEO”) of the Company at all relevant times.         Aclaris identified Walker as an

“Executive Officer” of the Company during the Class Period.

       38.     Defendant Frank Ruffo (“Ruffo”) was the Chief Financial Officer (“CFO”) of the

Company at all relevant times.     Aclaris identified Ruffo as an “Executive Officer” of the

Company during the Class Period.

       39.     Defendant Kamil Ali-Jackson (“Ali-Jackson”) was the Chief Legal Officer, Chief

Compliance Officer and Corporate Secretary (collectively, “CLO”) of the Company at all

relevant times. Aclaris identified Ali-Jackson as an “Executive Officer” of the Company during

the Class Period.

       40.     Defendant Brett Fair (“Fair”) was the Chief Commercial Officer (“CCO”) of the

Company throughout the Class Period until February 8, 2019, when Aclaris disclosed in a

Current Report on Form 8-K filed with the SEC “[e]ffective as of February 7, 2019” that Fair

was “no longer employed by the Company.” Aclaris identified Fair as an “Executive Officer” of

the Company during the Class Period under February 7, 2019.

       41.     Defendants Walker, Ruffo, Ali-Jackson and Fair (collectively the “Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s public statements, reports to the SEC, press releases and

presentations to securities analysts, money and portfolio managers and institutional investors,

i.e., the market. The Individual Defendants were provided with copies of the Company’s reports




                                              14
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 18 of 78




and press releases alleged herein to be misleading prior to, or shortly after, their issuance and had

the ability and opportunity to prevent their issuance or cause them to be corrected. Because of

their positions and access to material non-public information available to them, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the public, and that the positive representations which were being made

were then materially false and/or misleading. Further, as set forth herein, each of the Individual

Defendants either made the fraudulent statements that defrauded the class, were present when the

fraudulent statements were made and failed to correct those statements or actively conspired to

create the fraudulent statements and/or conceal the truth from investors and thus culpably

participated in the misstatements and omissions that defrauded Plaintiff and the other members

of the Class. The Individual Defendants are liable for the false statements pleaded herein.

                             IV.    CONFIDENTIAL WITNESSES

        42.     In connection with its investigation of this matter, an independent investigation

firm retained by Plaintiff interviewed a number of former Aclaris employees identified herein as

confidential witnesses (“CWs”). All confidential witnesses are referred to in the masculine to

protect their identities.

        43.     CW1 was a director of project management at Aclaris at its headquarters from

February 2017 until October 2019. CW1 focused on managing work groups at the Company

responsible for clinical trials of Aclaris’s drug candidates. CW1 reported to Aclaris’s VP of

Project Management.

        44.     CW2 was the Vice President of Pharmaceutical Development and Manufacturing

at Aclaris at its headquarters from February 2017 until September 2018. CW2 focused on

managing work groups responsible for clinical trials of Aclaris’s drug candidates. CW2 reported

to Aclaris’s Chief Operating Officer Christopher Powala. Powala served as an Executive Officer


                                                 15
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 19 of 78




of the Company during the Class Period together with the Individual Defendants. CW2’s work

involved correspondence with the FDA regarding the packaging, manufacturing and product

instructions for ESKATA.

       45.     CW3 was a sales representative at Aclaris from January 2018 until September

2019. He was hired to cover a territory in Florida and was later promoted to regional sales

manager for the southeastern United States. CW3 was hired to contact physicians who could be

interested in making ESKATA treatments available to patients. CW3 was also part of the first

group of sales representatives to be trained in ESKATA sales in January 2018 before the product

launched in May 2018. CW3 also met with and trained physicians and non-physician staff on

how to use ESKATA.         After his promotion, CW3’s responsibilities expanded to include

overseeing other sales representatives.

       46.     CW4 was a sales representative at Aclaris covering a regional territory in South

Carolina from January 2018 until November 2018. CW4 was hired to contact physicians who

could be interested in making ESKATA treatments available to patients. CW4 was also part of

the first group of sales representatives to be trained in ESKATA sales in January 2018 before the

product launched in May 2018. CW4 also met with and trained physicians and non-physician

staff on how to use ESKATA.

       47.     CW5 was an account specialist at Aclaris covering a regional sales territory of

Miami, Florida, and nearby areas from January 2018 until June 2019. CW5 was hired to contact

physicians who could be interested in making ESKATA treatments available to patients. CW5

was also part of the first group of sales representatives to be trained in ESKATA sales in January

2018 before the product launched in May 2018. CW5 also met with and trained physicians and




                                               16
         Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 20 of 78




non-physician staff on how to use ESKATA. CW5 has 18 years of experience in pharmaceutical

sales.

          48.   CW6 was the publications manager at Aclaris at its headquarters from August

2018 until April 2019. CW6 oversaw Aclaris’s publication of clinical trial results for ESKATA

and other drug candidates and reported to Aclaris’s medical director, who reported to Defendant

Walker. CW6 has more than 20 years of experience in medical writing and publications.

          49.   CW7 was the Executive Director of Medical Affairs at Aclaris at its headquarters

from April 2018 until September 2019.         CW7 has over 20 years of experience in the

pharmaceutical industry. CW7 reported to Aclaris’s chief medical officer, who reported to

Defendant Walker. As Executive Director of Medical Affairs, CW7 oversaw Aclaris’s medical

publications, medical science, medical information and independent medical investigations. This

included working on abstracts, printed materials and articles published about Aclaris. CW7 also

managed Aclaris’s medical liaison staff, which was responsible for talking to healthcare

providers and medication prescribers about off-label uses for Aclaris’s products.      Aclaris’s

director of medical information reported directly to CW7.        Aclaris’s director of medical

information was a liaison between doctors and other divisions in the Company. The director of

medical information personally attended twice-weekly Promotions, Regulatory and Compliance

meetings at the Company.

          50.   CW8 was a sales manager at Aclaris covering a regional territory in Connecticut

from October 2017 until November 2018. CW8 was hired to contact physicians who could be

interested in making ESKATA treatments available to patients. He also supervised other sales

representatives CW8 was also part of the first group of sales representatives to be trained in




                                               17
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 21 of 78




ESKATA sales in January 2018 before the product launched in May 2018. CW8 also met with

and trained physicians and non-physician staff on how to use ESKATA.

       51.    CW9 was a sales representative at Aclaris covering a regional territory from

January 2018 until September 2019. His primary territory was in North Carolina. CW9 was

hired to contact physicians who could be interested in making ESKATA treatments available to

patients. CW9 was also part of the first group of sales representatives to be trained in ESKATA

sales in January 2018 before the product launched in May 2018. CW9 also met with and trained

physicians and non-physician staff on how to use ESKATA. CW9 has 10 years of industry

experience as a sales representative in pharmaceutical sales, specifically in aesthetic products,

and has trained other teams on administering aesthetic medications.

                           V.     SUBSTANTIVE ALLEGATIONS

    A. Aclaris

       52.    Aclaris is a microcap1 biopharmaceutical company that identifies, develops, and

commercializes therapies to address unmet needs in immunology. Until August 2019, Aclaris

also focused on identifying, developing and commercializing therapies to address unmet medical

and aesthetic dermatology needs in addition to immunology therapies.

       53.    Aclaris was incorporated under the laws of the State of Delaware in 2012 and

completed an initial public offering in October 2015. The Company’s common stock is listed on

the NASDAQ Global Select Market under the symbol “ACRS.”

       54.    Defendants Walker, Ruffo and Ali-Jackson closely managed the Company’s

operations during the Class Period. According to CW2, Walker, Ruffo and Ali-Jackson had

known each other from working together at prior pharmaceutical start-up companies and, as the


1
  A “microcap” company is a publicly traded company in the United States that has a market
capitalization between approximately $50 million and $300 million.


                                               18
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 22 of 78




co-founders of Aclaris, they, together with Chief Operating Officer Chris Powala, “ran [Aclaris]

and [] acted as the core management of the company.” CW2 said that Defendants Walker and

Ruffo were very involved and knowledgeable about all of the Company’s products and

marketing programs, but were particularly knowledgeable of ESKATA “because it was the

company’s first commercial product to hit the marketplace.” CW6 also described Walker, Ruffo

and Ali-Jackson as being heavily involved in every aspect of Aclaris.

       55.     Aclaris had only a small number of employees during the Class Period. For

example, shortly before the Class Period began, the Company reported that, as of December 31,

2017, it had 96 full-time and part-time employees. A year later, the Company reported that it

had 169 full-time and part-time employees as of December 31, 2018. As described in more

detail below, when Defendants were forced to abandon marketing Aclaris in August 2019 after

the scheme to market Aclaris to patients using misleading advertising that violated federal law,

Defendants laid off approximately 86 employees, i.e., over half the Company’s staff.

       56.     Aclaris was in dire financial condition at the start of the Class Period. The

Company had never produced any revenue from product sales and was experiencing ever-

increasing operating losses, which had ballooned from $8.5 million in 2014 to $72.4 million in

2017 to $30.9 million in the first quarter of 2018 alone.

       57.     Since Aclaris did not sell any products, Defendants had funded the Company’s

operations with funds it obtained from the Company’s initial public offering (“IPO”) in 2015 and

a series of follow-on offerings. For example, the Company closed a private placement in June

2016 in which it sold an aggregate of 1,081,082 shares of common stock at a price of $18.50 per

share and reaped net proceeds of $18.5 million. Six months later, in November 2016, the

Company closed a public offering in which it sold 4,600,000 shares of common stock at a price




                                                19
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 23 of 78




to the public of $22.75 per share a reaped net proceeds of $98.2 million. In August 2017, the

Company closed still yet another follow-on public offering in which it sold 3,747,602 shares of

common stock at a price to the public of $23.02 per share and reaped net proceeds of $80.9

million. Defendants knew, however, that the Company could not continue funding its operations

through follow-on stock offerings in perpetuity. For the Company to continue operating as a

going concern, Defendants had to successfully commercialize a product.

   B. Raised Seborrheic Keratosis

       58.       Raised SK are benign raised brown spots on the skin that look waxy or wart-like,

are darker than an individual’s regular skin tone and generally grow and increase in size with

age. Raised SK lesions usually appear on a person’s face, hairline and neck, and can also appear

on a person’s chest and back. Patients can also have many lesions; according to an October 2015

article published in the Journal of Drugs and Dermatology, 33% of SK patients have more than

15 SK lesions. The lesions are colloquially known as “age spots” or, more pejoratively, as

“barnacles” or “senile warts.”

       59.       Although they are non-cancerous, raised SK are extremely common and affect

approximately 83 million Americans. Since the lesions get larger, darker and thicker over time,

dermatologists and/or other physicians constantly receive prospective patients seeking to have

the lesions removed or otherwise treated because the lesions are unsightly or for fear that they

are cancerous.

       60.       According to the IMS National Disease and Therapeutic Index 2016,

dermatologists manage the majority of SK cases (approximately 80%), and primary care

physicians usually refer patients to dermatologists for treatment. Dermatologists and/or other

physicians usually remove raised SK by freezing them off (“cryosurgery”), but also can remove




                                                20
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 24 of 78




them by cutting (“shave excision”), scraping and burning (“electrodessication and curettage”) or

a combination thereof.

       61.     Patients avoid treatments like cryosurgery, shave excision and electrodessication

and curettage, though, because the treatments are painful, leave scars and/or cause skin

discoloration, including hypopigmentation, which is a term for patches of skin that are lighter

than a person’s overall skin tone. Not only are these treatments painful and result in scarring

and/or skin discoloration, but patients almost always pay out of pocket for the procedures. Since

the lesions are benign, health insurance providers consider the procedures to be cosmetic, not

medical, and do not cover procedures to remove them.

   C. ESKATA

       62.     ESKATA is a high-concentration (40%) hydrogen peroxide-based topical solution

specifically indicated for the treatment of raised SK. ESKATA was the first topical treatment for

raised SK approved by the FDA, and as well as was the first product developed by Aclaris to

receive FDA approval. Since ESKATA was Aclaris’s only FDA-approved product at the time, it

was thus far and away the Company’s most important product. The Company’s ability to

continue as a going concern depended on whether Defendants could successfully market

ESKATA.

       63.     ESKATA is dispensed using an applicator that looks like a thin felt-tipped pen or

highlighter. After a healthcare provider (usually a dermatologist) has determined that a spot or

lesion on a patient’s skin is not cancer, a member of the healthcare provider’s staff “treats” the

raised SK with ESKATA by rubbing the tip of the applicator “using firm pressure” directly on

the lesion in a circular motion for approximately 20 seconds to coat the lesion with ESKATA.

Each lesion is coated with ESKATA four times, approximately one minute apart. ESKATA

moistens the lesion to dissolve the raised SK, while purportedly not damaging the surrounding


                                               21
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 25 of 78




skin, and in the days following treatment the raised SK treated with ESKATA peels away. If the

lesion is not removed by a single treatment, a patient is supposed to return for additional

treatments.

       64.     Although the FDA had approved ESKATA, it nevertheless required Defendants

to include prominent safety and adverse reaction warnings on ESKATA’s label, packaging and

package insert. For example, since ESKATA was a concentrated hydrogen peroxide solution,

there was a risk of severe eye damage if any of the solution came into contact with a patient’s

eyes. Since raised SK commonly appear on a patient’s face, there was a risk of eye damage

associated with most ESKATA treatments. Accordingly, only a trained technician (either a

physician or trained physician’s assistant or staff member) was permitted to apply ESKATA.

The drug’s label and packaging warned “[e]ye disorders including corneal injury (erosion,

ulceration, perforation, and scarring), chemical conjunctivitis, eyelid edema, severe eye pain, or

permanent eye injury, including blindness can occur after exposure.” The FDA also required

ESKATA’s label and packaging to warn of severe skin reactions, including “ulcerations and

scarring.”

       65.     Despite these risks, Defendants emphasized to investors that ESKATA could

enable Aclaris to reap windfall profits because the product filled a gap in a billion-dollar market.

For example, Defendants told investors in marketing presentations in late 2017 and early 2018

that the global dermatology market was valued at $20 billion in 2015, the global aesthetic

dermatology market was expected to reach $13.29 billion by 2021 and non-surgical

dermatological procedures had increased by 650% from 1997–2016. Moreover in annual reports

on Form 10-K that Aclaris filed for the years 2015, 2016 and 2017, Defendants told investors




                                                22
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 26 of 78




that Aclaris’s market research estimated that patients were already paying over $1.2 billion a

year for procedures to treat SK.

       66.       Defendants also emphasized to investors that existing SK treatments were

inadequate. Defendants told investors that Aclaris’s marketing research showed that patients

avoided removing raised SK via cryosurgery, shave excision and/or electrodessication and

curettage because those treatments were invasive, painful, and could leave scars or skin

discoloration.

       67.       Defendants thus touted ESKATA to investors as a treatment for raised SK that

could effectively remove the lesions, was not painful and did not result in skin discoloration. For

example, marketing presentations given by Defendant Walker to investors on October 4, 2017 at

the Company’s “R&D and Investor Event in New York” (the “Investor Event Presentation”) and

on November 16, 2017 at the Jefferies 2017 London Healthcare Conference in London, UK

(“Jefferies Presentation”) told investors that the [most common] reasons patients gave for not

removing SK lesions were “[r]isk of scarring,” “[r]isk of hypopigmentation” (i.e., white spots)

“[w]ant to avoid pain or discomfort.”      In those presentations, Defendant Walker promoted

ESKATA as “an appealing concept for SK treatment” because the product presented “minimal

discomfort” and “[r]educed risk of pigmentary changes.”

       68.       The press release announcing that the FDA had approved ESKATA similarly

touted these purported benefits of the product to investors.       For example, the release told

investors that Phase 3 clinical trials of ESKATA had shown that “Patients treated with ESKATA

were more likely to have all four treated SKs completely cleared after two treatments than

patients who received placebo.” The press release went on to state that “[t]reatment with

ESKATA was generally well tolerated, with the most common side effects being itching,




                                                23
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 27 of 78




stinging, crusting, swelling, redness and scaling at the site of application.” In short, in the

months leading up to the Class Period, Defendants positioned Aclaris to investors as an effective

solution to an existing need in a billion-dollar market that could, by extension, allow Aclaris to

reap windfall profits.

       69.     Based on Defendants’ messaging, the market demonstrated excitement over

ESKATA’s commercial potential. For example, in a January 8, 2018 analyst report, a William

Blair analyst predicted “peak-year sales” of ESKATA “that could approximate $600 million with

relatively modest penetration assumptions (about 20%)” (emphasis added). Similarly, in a

March 12, 2018 analyst report, a Guggenheim Partners analyst advised investors that the product

was likely to realize sales of between $9.8 million to $20.7 million in 2018 alone before growing

exponentially to $576 million in the United States alone by 2025. Likewise, in an August 3,

2018 analyst report, a Cantor Fitzgerald analyst estimated that ESKATA sales would reach

between $321 and $360 million annually by 2023.

   D. Defendants’ ESKATA Marketing Plan

       70.     Defendants knew that for ESKATA to succeed commercially, they needed to

convince patients that ESKATA was effective, did not result in skin discoloration and was not

painful. This was particularly true because Defendants knew that patients would be spending

their own money on the treatments, which were not covered by insurance.               Defendants’

knowledge of this is demonstrated in their statements to investors. For example, in their annual

reports on Forms 10-K for the years 2016, 2017 and 2018, Defendants told investors that “[t]he

key competitive factors affecting the success of ESKATA for the treatment of raised SKs, are

likely to be its efficacy, safety, non-invasiveness, pain profile and ability to be administered by

non-physician staff.” Defendants’ marketing presentations promoting ESKATA in October and

November 2017 also stated that the top healthcare provider-desired benefits for a topical SK


                                                24
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 28 of 78




treatment included “low risk of scarring / depigmentation” and “manageable pain level.” The

presentations also quoted a dermatologist as saying “[t]he big thing you always worry about with

cosmetic procedures is the outcome—you can get into trouble with pigmentation and scarring, so

[low] risk is a big benefit.” A cosmetic dermatologist was quoted as saying, “[m]y immediate

reaction is that not having discomfort would be very favorable.” These same presentations also

quoted patients as saying that ESKATA “seems to be [a good] option in terms of pain level and

damage to the skin,” “it hurts to have [SK lesions] frozen,” “[t]he results look good, and it’s non

invasive,” and “I would want no scarring, or discoloration of area and having the pain level at a

manageable level.”

       71.     Defendants implemented a two-phase process for marketing ESKATA. In the

first phase, called the ESKATA Early Experience Initiative, sales representatives visited

dermatologists and/or other physicians to persuade them to order ESKATA so that the physicians

could offer the treatment to patients.     The sales representatives provided physicians with

brochures and “stand-up banners” advertising ESKATA that physicians could place in office

waiting areas. The sales representatives also provided free ESKATA samples to physicians and

sat in when the physicians administered the free samples to patients. After the treatments, sales

representatives surveyed the physicians and patients on, among other things, a patient’s pain or

comfort level and how effectively ESKATA removed raised SK.

       72.     The second phase of the ESKATA marketing program consisted of direct-to-

consumer advertising driving patients to dermatologists and/or other physicians to request

treatment for their raised SK with ESKATA.           The campaign kicked off with a scripted

“interview” segment with a paid ESKATA spokesperson on the daytime talk show “The View.”

After the segment aired, Defendants made the segment available online and loaded the segment




                                                25
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 29 of 78




onto sales representatives’ iPads so that representatives could show it to dermatologists and/or

other physicians during sales visits. The segment on The View was accompanied by a print and

television advertising campaign.

   E. The ESKATA Early Experience Initiative

       73.       Defendants told investors in marketing presentations that the goal of the

ESKATA Early Experience was to “partner with target customers as they gain initial [ESKATA]

experience in order to identify best practices and optimize promotions and educational support.”

To do this, Defendants would have ESKATA sales representatives meet with hundreds of

dermatologists and/or other physicians to introduce them to ESKATA, explain what types of

raised SK were appropriate for treatment and train the physicians to apply ESKATA correctly.

The sales representative would then sit in on treatments of approximately six patients for each

physician’s practice using ESKATA, and then ask the physician and patient survey questions

after the treatment. The marketing presentations indicated that Defendants were most interested

in feedback from physicians on “[l]esion selection, application technique, treatment time, patient

management, and patient outcomes,” i.e., efficacy, tolerability and any resulting scarring or skin

discoloration.

       74.       After ESKATA was approved, Defendants hired approximately 50 sales

representatives to market the product to physicians. Defendants provided extensive training for

its sales representatives, including instructing them on how to identify raised SK that were

appropriate for treatment, how to properly apply ESKATA and how to train physicians and their

staff to both identify raised SK and apply the product properly. CW3 stated that the training

emphasized the risks of severe eye injuries presented by ESKATA and the importance of

ensuring that any physician or physician’s staff member who actually applied ESKATA avoided




                                               26
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 30 of 78




the eye area. CW3 also said that the program did not include training concerning the amount or

level of pain that patients could expect during treatment.

       75.     The ESKATA Early Experience Initiative launched in the spring of 2018. When

sales representatives sat in on the treatments provided using free samples, however, they were

stunned to discover that the way the ESKATA worked in practice was shockingly different from

what Defendants had described during training.         According to CW5, the first time sales

representatives actually saw how ESKATA worked in practice was during these testing

treatments. He said, “They sold us on this magic pen. We were taking preorders. We had no

idea what it would actually be like.” CW9 confirmed that sales representatives did not see how

ESKATA actually worked in practice until they were in a customer’s (i.e., a dermatologist’s

and/or other physician’s) office watching a physician treat a patient with a free sample. CW9

also described how initially sales representatives were expected to sell the product to physicians

(i.e., take pre-orders) before Aclaris could physically deliver the pens, and that customers

complained that they had ordered multiple ESKATA pens sight unseen and then could not return

the product when it did not work as they expected the product to work.

       76.     CW3, CW4, CW5, CW8 and CW9, who worked as ESKATA sales

representatives, all described the serious pain that patients experienced during ESKATA

treatments. CW3 said that after hearing from physicians and patients about pain in ESKATA

treatments, he began advising physicians and office staff about the pain associated with the

treatment as part of his sales pitch. CW3 said that he would provide this advice by pausing a

video he was trained to show physicians and their staff and describe the pain patients could

experience during treatment.     CW3 provided this advice even though none of Defendants

materials or training dealt with pain. CW3 said that he also recommended that physicians and




                                                27
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 31 of 78




their staff use “distraction techniques” as a way to try to ameliorate the pain that accompanied

the treatment. CW3 said that he never received any training from the company advising of the

pain during administration, but chose to begin warning office staff about the pain levels after

getting feedback from those who had bought it from him. CW3 had personally witnessed at least

one patient refuse to continue ESKATA treatments because it was too painful.

       77.     CW4 also said that customers (i.e., dermatologists and/or other physicians) told

him that ESKATA “hurt people,” left scars and resulted in hyperpigmentation (i.e., skin

darkening).   CW4 also stated that ESKATA “behaved very differently than the way they

[Defendants] presented it. From the way it actually behaved in the field, I never would have

taken it to market.”

       78.     CW5 said that he was shocked to see how ESKATA performed in “real life”

compared to how Defendants described the treatment during training.         CW5 said that the

medicine’s adverse effects were “more severe than anyone was prepared for,” and included on-

site reactions, swelling and bubbling as if the skin was burning. CW5 said that he discussed

these problems with his peer sales representatives, including during the time when sales

representatives were training physicians and non-physician staff on how to use ESKATA (i.e.,

during the ESKATA Early Experience Initiative), and that the problems were escalated to senior

leadership at Aclaris. According to CW5, “[w]e all had the same protocol. We weren’t seeing

the same reactions we had been told there would be at all.” CW5 said that senior leadership was

“completely defensive” and that the sales representatives’ complaints were blown off.

       79.     CW8 also said multiple customers reported that ESKATA caused burning and

stinging and left large white spots on treated areas. CW8 also said that customers indicated to

CW8 that the treatment was not as effective as it had been described. CW8 said that he reported




                                               28
         Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 32 of 78




these complaints through Aclaris’s in-house channels for reporting adverse side effects, which

escalated reports of the side effects to Aclaris’s senior leadership.

          80.   CW8 summed up the feedback sales representatives received during trials with

physicians and patients as, although Defendants were marketing ESKATA “as a safer, easier,

non-invasive alternative to competitors,” “in reality, it had the same side effects as existing

methods of removing SKs but was more expensive.” CW4, CW5 and CW13 said that while

sales representatives had some success getting physicians to order the product initially,

customers would stop ordering the product after they saw it in action and/or patients’ responses

to it.

          81.   CW9 said that physicians and patients he worked with had extremely negative

experiences with ESKATA, including adverse side effects and limited effectiveness. CW9 said,

“I basically lost good working relationships that I had worked to establish since 2009. They

trusted me. They bought [ESKATA] believing in me. Some of them wouldn’t let me come back

into their office.” CW9 said that he received complaints about adverse side effects and that the

product required many applications to get any results.

          82.   The CWs’ observations of ESKATA in action—namely that it was not effective,

was extremely painful, and resulted in skin discoloration—are confirmed by professional reviews

of ESKATA and testimonials from ESKATA patients.

          83.   For example, American Family Physician, a biweekly peer-reviewed medical

journal published by the American Academy of Family Physicians, published a review of

ESKATA’s “Safety, Tolerability, Effectiveness, Price and Simplicity.” The review concluded

that ESKATA “is not particularly effective for removing seborrheic keratosis lesions, and skin

reactions are common (emphasis added).           Long-term minor cosmetic changes may occur,




                                                  29
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 33 of 78




including hyperpigmentation and hypopigmentation. Hydrogen peroxide 40% topical solution is

expensive and requires out-of-pocket payment by patients. Given the high cost of the solution

and its potential for adverse effects, other options will be preferred by most patients.”2

       84.     The CWs’ observations that patients and physicians found that ESKATA was

ineffective, painful and left skin discoloration, were also confirmed by patients who received

ESKATA treatments and posted comments on those treatments online.

       85.     The website WebMD.com (“WebMD”) allows its users to post descriptions of

their experiences with medications and treatments. WebMD is the most popular source of health

information in the United States, and generates revenue primarily through advertising and

sponsored content for pharmaceutical, biotech and medical device companies, as well as

hospitals, health insurance providers, and lifestyle and wellness brands. WebMD offers a page

entitled “User Reviews & Ratings — ESKATA Topical,”3 where visitors to the website post

reviews of ESKATA (the “WebMD ESKATA Review Page”).

       86.     Similarly, the website Drugs.com allows its users to post descriptions of their

experiences with medications and treatments.            Drugs.com is an online pharmaceutical

encyclopedia that provides drug information for consumer and healthcare professionals. As of

February 2016, Drugs.com was the sixth most popular internet-based healthcare network,

receiving approximately 23 million visitors every month. In fact, the FDA recommends that




2
  Sandy Robertson, PharmD and John Franko, MD, STEPS: New Drug Reviews, Hydrogen
Peroxide 40% (Eskata) for Seborrheic Keratosis, America Family Physician, Nov. 15, 2019,
http://www.afp-
digital.org/afp/november_15__2019/MobilePagedArticle.action?articleId=1539429#
articleId1539429.
3
  Available at https://www.webmd.com/drugs/drugreview-175309-eskata-solution-with-
applicator.aspx?drugid=175309&drugname=eskata-solution-with-applicator.



                                                 30
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 34 of 78




consumers learn more about drugs and medications by visiting Drugs.com.4 Drugs.com also

offers a page entitled “User Reviews for ESKATA,”5 where visitors to the website post reviews

of ESKATA (the “Drugs.com ESKATA Review Page”).

       87.     On September 22, 2018, one ESKATA patient posted to the WebMD ESKATA

Review Page that “I have had three treatments with Eskata for SKs. First, it burns for about 30

minutes when applied. Then the areas turn white for a couple of hours, so if you have them on

your face, you have to hide. Worst of all, it’s pretty ineffective. With a thin SK, it usually comes

off in one treatment, but with thicker ones, it seems just to burn off the top layer. I’ve had the

same SKs that are still there after 3 treatments. I have to go back for a 4th treatment on the

SAME SKs. They are partially gone, but not completely.”

       88.     A year later, on September 13, 2019, another ESKATA patient wrote on the

WebMD ESKATA Review Page, “‘Stinging’ is an understatement. This is a chemical burn!

And the pain is what you might expect from a chemical burn that goes beneath the outer surface

of the skin. Don’t know yet if my treatment will be effective as it was only 4 days ago, but the

spots on my face are still white and sore and the spots on my lower chest are red and oozing. I

won’t be going back for further treatment.”

       89.     On September 21, 2019, a third user wrote on the WebMD ESKATA Review

Page, “[a]fter 15 weeks and 3 different, periodic treatments of ESKATA by my dermatologist for

6 dark spots on my face, it proved to be very ineffective. At best, it lightened my dark spots no

more than a negligible 5-10%. I would NOT recommend ESKATA to anyone. Not only is it

disappointingly ineffective, it’s also very expensive.”

4
  FDA, How can I stay better informed about drugs? Is there a reliable website FDA
recommends?, FDA.gov (last visited Jan. 24, 2020), https://www.fda.gov/drugs/questions-
answers/how-can-i-stay-better-informed-about-drugs-there-reliable-website-fda-recommends
5
  Available at https://www.drugs.com/comments/hydrogen-peroxide-topical/eskata.html.



                                                31
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 35 of 78




       90.     The Drugs.com ESKATA Review Page contains nine consumer reviews of

ESKATA, all of which criticize the drug as ineffective, extremely painful and/or expensive. For

example, on the day the ESKATA became commercially available, May 7, 2018, a patient wrote

on the Drugs.com ESKATA Review Page that “[a]fter one treatment none of my SK was gone.

Seeing the doctor tomorrow and expect she will recommend another treatment on same spots for

another $200. Very disappointed.”

       91.     In September 2018, another patient wrote on the Drugs.com ESKATA Review

Page, “[h]ad treatment on face. Burned a lot all over, could not open my eyes for about 30

minutes. worst experience of my life. I don't recommend this product to anyone.”

       92.     In January 2019, a third reviewer wrote on the Drugs.com ESKATA Review

Page, “Stay away from Eskate [SIC] treatment. The doctor and I were not impress [SIC] with the

treatment none of the age spots disappear. Burns like hell, made my face look like someone

through hot oil on it. It’s not covered by insurance, cost $200.”

       93.     In June 2019, another user wrote on the Drugs.com ESKATA Review Page, “It

has been over 100 days and my spots are not gone. It just burned a lot and left a red ring around

each one. The ring is fading but still can be seen after 100 days. Waste of money.”

       94.     Finally, [i]n September 2019, a patient wrote on the Drugs.com ESKATA Review

Page, “I chose this treatment because it was supposed to be painless. Was told to expect ‘some

stinging during treatment.’ That was an understatement! It was an extremely painful experience

for me that continued for several hours, of such severity that I thought I would vomit.”

       95.     CW7 said that the problems with ESKATA, Aclaris’s only product at the time,

were well-known throughout the Company, and specifically by Defendants Walker, Ruffo and

Ali-Jackson, including the product’s limited effectiveness and more intense side effects, like pain




                                                 32
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 36 of 78




and skin discoloration. CW7 said that, “The [lack of] sales were questioned and everybody

knew about it.”

       96.     CW8 stated that sales representatives discussed the incidence of pain, white spots,

and efficacy, as well as the product’s failure to remove raised SK, during the sales

representatives’ regular calls and meetings. Senior Aclaris executives attended these calls and

reported those incidences up to the highest levels of the Company. CW5 and CW10 also said

that sales representatives discussed the problems with ESKATA on multiple occasions and

escalated them to executives at Aclaris. CW5 said that Company executives simply dismissed

these concerns.

       97.     The Individual Defendants also had actual knowledge of ESKATA’s limited

effectiveness, pain and resulting skin discoloration based on the Company’s protocol for

reporting adverse effects. Any adverse effect was reported to a safety officer, who would fill out

required paperwork that would reported to the Company’s senior leadership. According to

multiple CWs, Aclaris was closely managed by its senior leadership, including the Individual

Defendants. CW2 also stated that the Individual Defendants were focused on ESKATA because

it was the Company’s main product during the Class Period, especially during the ESKATA

Early Experience Initiative and the first six months that ESKATA was marketed. Accordingly,

these adverse events were reported to Defendants Walker, Ruffo, Ali-Jackson and Fair, who thus

had actual notice of the pain, limited effectiveness and skin discoloration plaguing patients

treated with ESKATA.

       98.     CW9 said that as a high-performing sales representative, he was placed on an

executive sales team at Aclaris that was formed to help improve sales. The executive sales team

met at Aclaris’s headquarters approximately six months after ESKATA entered the marketplace,




                                               33
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 37 of 78




between August and October 2018. The members of the executive sales team discussed the

complaints sales representatives had received from physicians and patients about adverse side

effects and complaints that ESKATA was not effective. CW9 had heard complaints from

customers that ESKATA was ineffective because it took many more applications to achieve any

results than the physicians had been told when they were sold the product. CW9 said that

Defendants Walker and Fair attended this meeting, along with other members of the Company’s

senior leadership.

       99.     Defendants officially launched ESKATA the first week of May 2018. Although

Defendants had actual knowledge that ESKATA treatments were limited in effectiveness,

extremely painful and left skin discoloration, Defendants concealed these facts and

misrepresented ESKATA to investors. For example, on the first day of the Class Period, May 8,

2018, Defendants held an earnings call after the markets closed to report the Company’s

performance for the first quarter of 2018. On that call, Defendants outright lied, saying “[t]he

patients enjoy [ESKATA], seems to be a comfortable treatment” (emphasis added). These

statements were false and misleading because Defendants knew from reports from sales

representatives that patients found ESKATA treatments painful, were upset by the skin

discolorations that persisted after treatments and were dissatisfied with ESKATA’s failure to

remove raised SK. On the same call, Defendants also misrepresented the results of physician

and patient surveys that sales representatives had taken during the ESKATA Early Experience

Initiative, telling investors that “[t]he patient feedback is also very encouraging” and that an

overwhelming majority of patients found the treatment easy, “were comfortable enough with

their appearance to go out socially,” and would recommend ESKATA to their friends.




                                              34
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 38 of 78




       100.    In the days following these disclosures, Aclaris’s share price soared 7.9% from

$18.01 per share to $19.44 per share.       Defendants made substantively identical false and

misleading statements on an earnings call three months later that disclosed the Company’s

performance for the second quarter of 2018. In the aftermath of these disclosures, Aclaris’s

share price briefly rose from 0.5% from $17.37 per share to $17.46 per share.

       101.    Unsurprisingly,    given   physicians’    and   patients’   complaints    to   sales

representatives, ESKATA’s sales started poorly and then collapsed during the Class Period, from

$1.5 million in sales in the first three months the product was available in the second quarter of

2018 to only $300,000 in sales in the last quarter of the Class Period, the second quarter of 2019.

Indeed, throughout the Class Period ESKATA sold poorly: After reported net sales of ESKATA

of $1.5 million for the second quarter of 2018, Defendants reported net sales of ESKATA of

$500,000 in the third quarter of 2018, $800,000 in the fourth quarter of 2018, $100,000 in the

first quarter of 2019, and $300,000 in the second quarter of 2019.

       102.    During this time, however, Defendants never disclosed to the public that

ESKATA’s sales were poor because of the product’s limited effectiveness, pain and persistent

skin discolorations. Instead, on an earnings call on November 6, 2018, Defendants claimed that

ESKATA’s sales were falling because the product worked too well, telling investors that the

product was “actually clearing lesions a lot quicker, one to two times,” i.e., in only one or two

physicians’ visits. This statement was false because Defendants Walker and Fair, among other

senior Aclaris leadership, had attended an “executive sales team” meeting between August and

October 2018 where the sales representatives discussed complaints from physicians and patients

about ESKATA’s side effects and ineffectiveness, including that ESKATA took many more

applications to achieve any results than the physicians had been told when they were sold the




                                                35
         Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 39 of 78




product. In response to this disclosure, Aclaris’s share price briefly rose 2.2% to $12.01 per

share.

          103.   In January 2019, out of sheer desperation, Defendants launched a “corrective

action plan” to try to generate positive patient experiences with ESKATA by directing sales

representatives to offer to retrain physicians and their staffs on how to apply ESKATA in the

hopes that additional training would make the treatment less painful, more effective, and not

result in skin discoloration. The Individual Defendants had personal knowledge of the existence

and contents of the corrective action plan, and, according to CW7, who worked to provide more

on ESKATA that could be shared with physicians as part of the plan, the fact that Aclaris was

resorting to a corrective action plan to boost sales was known through the Company. Defendants

never publicly disclosed this corrective action campaign, which was an abject failure. Indeed,

CW5 said that some physicians simply refused the retraining. Nor did Defendants ever disclose

to investors that ESKATA’s commercial failure was because it was ineffective, extremely

painful and left skin discoloration.

   F. The ESKATA DTC Campaign

          104.   At the same time Defendants were misleading investors about patients’ reactions

to ESKATA and ESKATA’s declining sales, Defendants also concealed from investors that

Defendants had implemented a scheme to use a direct-to-consumer marketing campaign (the

“DTC campaign”) that materially misled patients about ESKATA’s risks and effectiveness in

violation of federal law.

          105.   The Federal Food, Drug and Cosmetics Act (“FFDCA”) prohibits making false or

misleading claims and/or representations about the risks associated with and the efficacy of

pharmaceuticals and medical devices. For example, it is a violation of the Federal Food, Drug

and Cosmetic Act to “introduce[e] or deliver[] for introduction into interstate commerce of any


                                                36
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 40 of 78




food, drug, device, tobacco product, or cosmetic that is adulterated or misbranded.” See 21

U.S.C. 331(a). A drug is “misbranded” if, among other things, its advertising is misleading. See

id. § 352(b), (c), (n).   In direct contravention of the FFDCA, Defendants used marketing

materials in their direct-to-consumer advertising campaign for ESKATA that failed to disclose

serious risks associated with ESKATA, created misleading impressions about ESKATA’s

common adverse reactions and/or misleadingly represented that patients treated with ESKATA

would experience complete clearance of all treated raised SK.

       106.    For example, Defendants launched the DTC campaign with a scripted segment

that aired on the daytime talk show “The View” on September 19, 2018. “The View” is an hour-

long talk show airing on the ABC Television Network since August 1997. The View is “hosted”

by a panel of women who discuss current events, including sociopolitical and entertainment

news. In addition to these conversational segments, the panel also interviews celebrities and

politicians and provides diet, fashion, health and relationship tips. The View is taped in a studio

located at 57 West 66th Street, New York, New York.

       107.    Episodes of The View also regularly include staged “interviews” of paid

spokespeople for healthcare and beauty products, including pharmaceutical products. Although

these segments of The View are presented to audiences as if they are live interviews that are part

of the day’s program, they are, in fact, paid advertisements.

       108.    The staged interview segment promoting ESKATA lasted approximately two

minutes. The segment’s script was edited, reviewed and approved by the Individual Defendants.

In the segment, host Abigail “Abby” Huntsman (“Ms. Huntsman”) “interviewed” dermatologist

Dr. Doris Day (“Dr. Day”), a paid Aclaris spokesperson, about a new treatment for raised SK.




                                                37
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 41 of 78




Dr. Day described raised SK and touted ESKATA as a way to completely remove the lesions

without residual skin discoloration or scarring.

       109.    During the segment, after Dr. Day described raised SK, Ms. Huntsman asked,

“You mention [raised SK are] on your face, you want to get rid of them, what is the answer?”

Dr. Day responded, “so there is a new in-office treatment called ESKATA. ESKATA is a

topical 40% hydrogen peroxide solution that’s applied right to the spots, the raised seborrheic

keratosis, right on the spots . . . . And, typically in one or two treatments the lesions go away,

they resolve, and that’s the end of it” (emphasis added).

       110.    Dr. Day’s claim was immediately followed by two sets of three side-by-side

“before-and-after” images of two patients with raised SK who purportedly had all of their lesions

completely removed within 106 days of treatment with ESKATA without scarring. Each set of

images was labeled “BEFORE,” at “3 WEEKS” and on “DAY 106 (Final Result).” The first set

of images presented a patient with over 10 raised SK and showed that all of the lesions were

completely removed without skin discoloration. The second set of images presented a patient

with fewer raised SK, but also indicated that all the raised SK were completely removed without

skin discoloration.

       111.    As these before and after images were shown, Dr. Day told viewers, “so you can

see from the before and afters what it [treatment with ESKATA] looks like.” Ms. Huntsman

then asked, “Does it burn as you’re doing it?” In response, Dr. Day demurred, “[i]t can sting as

you apply it.” The images, which were large, dwarfed a disclaimer in a small font stating that

“18% of patients experienced clearance of 3 out of 4 raised SKs treated with ESKATA vs. 0%

with vehicle (Day 106 end of study),” “[m]ost common side effects are itching, stinging,

crusting, swelling, redness and scaling” and “[a]ctual patient. Individual results may vary.”




                                                   38
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 42 of 78




       112.    The segment concluded with Ms. Huntsman suggesting that ESKATA can

completely remove raised SK. Ms. Huntsmen stated that “I am one of many I think that have

their own insecurities about the spots as we age, we get older, good to know though it is not

dangerous and there is a way to get rid of them” (emphasis added).

       113.    The segment contained multiple flagrant violations of the FFDCA. First, the

video entirely omitted the two serious warnings that the FDA had required ESKATA place on its

label. Neither Ms. Huntsman nor Dr. Day mentioned the risk of severe eye damage in the video.

This omission was especially misleading because most ESKATA treatments involve applying

the product to a patient’s face (i.e., near a patient’s eyes) given that raised SK commonly appear

on a patient’s face. In fact, on March 29, 2018, as the ESKATA Early Experience Initiative was

under way, the FDA’s Office of Prescription Drug Promotion (“OPDP”) sent Defendants the

March 2018 Letter, which recommended that Aclaris “revise proposed presentations [for

ESKATA] so that they did not omit material information regarding the risks associated with

ESKATA or otherwise misrepresent important risk information.” In other words, the OPDP

expressly told Defendants to make sure that their advertising materials warned of the risk of

severe eye damage.

       114.    In addition, neither Ms. Huntsman nor Dr. Day informed viewers that ESKATA

presented risks of severe skin reactions including “erosion, ulceration, vesiculation and scarring.”

Instead, the video only briefly displayed text stating that the “most common side effects are

itching, stinging, crusting, swelling, redness and scaling.” In addition, (i) the before and after

photos, (ii) Dr. Day’s statement to viewers that “typically in one or two treatments the lesions

go away, they resolve, and that’s the end of it” and (iii) Dr. Day’s statement that the treatment

may only “sting,” plainly conveyed to viewers that ESKATA completely removed raised SK,




                                                39
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 43 of 78




was not painful and did not result in skin discoloration. Dr. Day’s statement, along with the

before and after photos, strongly suggested that these patients could remove all of their lesions

with ESKATA. Defendants knew, however, that this result was virtually impossible.

       115.   Defendants also had Dr. Day make these flagrantly violative representations

intentionally, or at the very least recklessly, because the Individual Defendants were directly

involved in reviewing, editing and/or approving the segment’s script. According to CW7,

Aclaris’s director of medical information, who reported directly to CW7, told him that the script

for The View segment was drafted and revised through several “highly contentious” Promotions,

Regulatory and Compliance (“PRC”) meetings attended by Defendant Ali-Jackson where the

claims about how to market ESKATA give its limited effectiveness and side effects were

debated. In addition, CW7 said he learned from the then-director of medical information that

Defendant Ali-Jackson was personally editing the segment’s script “up until the last minute.”

CW3 and CW7 also said that Defendant Ali-Jackson, along with several other members of

Aclaris’s senior leadership team, were on-site when the segment was taped. Finally, CW7 stated

that he learned from Aclaris’s then-director of medical information the script for The View

segment was escalated to Defendants Walker, Ruffo, Ali-Jackson, Fair and other senior

leadership after it was debated in PRC meetings. In short, the Individual Defendants reviewed,

edited and approved the script for the segment promoting ESKATA on The View.

       116.   Rather than retape the segment so that it was consistent with federal law and did

not misrepresent ESKATA’s effectiveness and omit its serious risks, Defendants doubled down

on the misleading statements in the segment by making sure that as many patients and investors

saw it. Shortly after the interview aired, Defendants made the video available on the internet on

the Facebook page and LinkedIn page advertising ESKATA. According to CW7, Defendant




                                               40
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 44 of 78




Ali-Jackson’s own administrative assistant posted the video to these websites at Ali-Jackson’s

instruction. The video was also posted to the website YouTube.com as well on a “channel”

devoted to episodes of The View.6 Finally, Defendants loaded the segment on to iPads that sales

representatives brought to meetings with physicians and patients.

       117.   Defendant’s entire DTC campaign misrepresented ESKATA’s effectiveness in the

same way that the segment on The View misrepresented the product’s effectiveness because

Defendants made before-and-after images the focal point of their ESKATA advertising.

       118.   For example, a 60-second television commercial for ESKATA included both sets

of before-and-after photographs that appeared in the segment on The View.           Similarly, a

promotional brochure for ESKATA that physicians could distribute to patients also used before

and after photos purporting to show raised SK that ESKATA completely removed.

       119.   “Stand-up banners” promoting ESKATA that Defendants’ sales representatives

gave to physicians to place in waiting rooms also used one of the sets of before-and-after

photographs from the segment that was shown during the segment on The View and entirely

omitted the disclaimer that “18% of patients who experienced clearance of 3 of 4 raised SKs

treated with ESKATA as compared to 0% with vehicle (Day 106 end of study).” In addition, the

stand-up banner included a set of images presenting a patient with over ten raised SK that

purported to show that all ten of the lesions were completely removed without scarring.

       120.   Finally, print advertisements for ESKATA also used the before and after images

from the segment on The View of the patient who purportedly had over 10 raised SK completely

removed using ESKATA without any residual skin discoloration. These advertisements were



6
  Although these pages on Facebook, LinkedIn and YouTube have been taken down, the video
nevertheless        remains       available       on        Facebook.                See
https://www.facebook.com/watch/?v=2610721368968132 (last visited January 24, 2020).


                                               41
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 45 of 78




especially misleading because one-third of the 83 million patients in the United States with

raised SK have more than 15 lesions. Dr. Day’s statement, along with the before and after

photos, strongly suggested that these patients could remove all of these lesions with ESKATA.

Defendants knew, however, that this result was virtually impossible.

       121.    Defendants knew that the advertisements in the DTC campaign misrepresented

ESKATA’s effectiveness because federal regulators had repeatedly warned Defendants about

marketing materials that omitted or misrepresented material information regarding ESKATA’s

risks and overstated ESKATA’s effectiveness.

       122.    For example, on April 29, 2015, as the Company was preparing to go public, the

SEC sent Defendant Ali-Jackson a letter with comments on Aclaris’s draft registration statement

on Form S-1. The SEC’s April 29, 2015 letter directed Aclaris to remove before and after photos

from its registration statement because “it is unclear whether the examples shown on the pages

are fair representations of the observed outcomes of your trials,” “[n]or is it clear how the

‘before’ and ‘after’ photographs depicted compare to photographs of the larger spectrum of

patients.” A month later, on May 14, 2015, Aclaris’s outside counsel responded to the SEC’s

April 29, 2015 comment letter by confirming that the photos had been removed. Both Defendant

Walker and Ms. Kamil Ali-Jackson were copied on the letter. When Aclaris launched its initial

public offering, its offering documents did not include the before and after photographs.

       123.    Similarly, on March 29, 2018, as the ESKATA Early Experience Initiative was

under way, the FDA’s Office of Prescription Drug Promotion (“OPDP”) sent Defendants a letter

recommending that Aclaris “revise proposed presentations [for ESKATA] so that they did not

omit material information regarding the risks associated with ESKATA or otherwise

misrepresent important risk information” and also recommending that “Aclaris revise proposed




                                                42
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 46 of 78




presentations so that they did not overstate the efficacy of ESKATA.” In other words, the FDA

specifically instructed Defendants to take care to ensure that ESKATA’s effectiveness at

removing raised SK was presented accurately and that risks associated with the treatment, which

included severe eye injury, pain and scarring, were not concealed.

       124.    Defendants had actual notice of the letter because, according to CW1, Defendants

Walker, Ruffo and Ali-Jackson always received communications from the FDA and were copied

on communications from the Company to the FDA. CW7 also confirmed that Defendants

Walker, Ruffo and Ali-Jackson would have reviewed all correspondence from and approved all

correspondence to the FDA.       CW2 stated that since ESKATA was central to Aclaris’s

operations, the Company’s senior leadership team, including the Individual Defendants, were

involved in all aspects of bringing ESKATA to market and would have been aware of the

substance of any communications to or from the FDA.            Although Defendants had actual

knowledge of the March 2018 Letter, they never disclosed the OPDP’s warning to investors.

       125.    Defendants also had actual knowledge, or at the very least were reckless in

disregarding, that their DTC campaign misrepresented ESKATA’s risks and efficacy.           For

example, CW7, Aclaris’s former Executive Director of Medical Affairs, said concerns were

repeatedly raised that marketing materials and other publications promoting ESKATA were

misrepresenting the product’s safety and effectiveness. CW7 stated that concerns about how the

Company’s marketing materials and other publications were making misleading statements about

ESKATA’s safety and effectiveness were debated at twice-weekly PRC meetings. According to

CW7, Defendant Ali-Jackson attended every PRC meeting and heard all of the concerns about

statements Aclaris was making or planning to make in marketing materials, which were raised

by, among others, CW7 and CW7’s staff, including Aclaris’s director of medical information,




                                               43
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 47 of 78




who reported to CW7. CW7 that all these concerns were documented, and that it was ultimately

the legal team, and Defendant Ali-Jackson, who settled the disputes that were not escalated to

Defendants Walker, Ruffo and Fair.

       126.     CW7 said that he personally attended many sessions with Defendants Ali-

Jackson, Walker, Ruffo and Fair that occurred because concerns about misleading claims about

ESKATA’s effectiveness and risks that had been raised during PRC meetings were being

“escalated” to Walker, Ruffo and Fair. CW7 also said that he personally voiced concerns at PRC

meetings that were escalated to the Individual Defendants.

       127.     CW7 also said that he expressed concerns at the PRC meetings, while Defendant

Ali-Jackson was in attendance, that marketing materials that the Company was planning on using

were not consistent with the guidance that the Company had received from the FDA’s OPDP in

the March 2018 Letter. According to CW7, the letter included specific guidance on the types of

claims that Aclaris should make in its advertising for ESKATA. CW7 said that he would

reference the language in that letter when arguing that ESKATA’s advertising was misleading,

but that he was told that the Company had decided to take a bigger risk and that the Individual

Defendants (and other senior managers) “want to look at (the data) this way.,” i.e., not make any

changes to the statements in their marketing materials. CW7 also said that his supervisor,

Aclaris’s then-medical director Esther Estes, who reported directly to Defendant Walker, told

him to stop raising concerns because “dermatology pharmaceutical companies do things

differently.”

       128.     Although Defendants knew that their DTC advertising campaign misrepresented

the risks and efficacy of ESKATA in violation of federal law, Defendants never disclosed this

fact to investors. Instead, as described in Sections VI.D and VI.E below, Defendants repeatedly




                                               44
        Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 48 of 78




touted to investors during the Class Period the effectiveness of their advertising campaign in

generating interest in ESKATA.

  VI.     MATERIALLY FALSE AND MISLEADING STATEMENTS MADE DURING
                             THE CLASS PERIOD

         129.   Throughout the Class Period, Defendants disseminated materially false and

misleading statements and failed to disclose material adverse facts about Aclaris’s business,

operations, and prospects. Specifically, Defendants (i) falsely and misleading told investors that

patients “enjoyed” ESKATA, found it “comfortable,” and that the treatment “works” and

“resolves well,” (ii) disclosed the results of “surveys” that misleadingly suggested that ESKATA

was effective and well-tolerated by patients, when in fact patients and physicians found the

treatment painful and limited in effectiveness, (iii) falsely attributed ESKATA’s poor sales to the

fact that patients needed fewer treatments than expected to remove their raised SK, (iv) falsely

and misleadingly touted the Company’s DTC advertising campaign while failing to disclose that

the campaign was designed to mislead patients as to the risks and effectiveness of ESKATA in

violation of the FFDCA, and (v) failed to disclose the risk of regulatory action created by

Defendants’ violations of the FFDCA.

   A. Defendants’ Descriptions of Patients’ Reactions to ESKATA Were Materially
      Misleading

         130.   During the Class Period, Defendants misrepresented to investors that ESKATA

was well-tolerated and effective. Defendants’ statements also concealed the risk that ESKATA

could not be successfully commercialized since it was limited in effectiveness, painful, left skin

discoloration and thus was no better than existing alternatives.

         131.   On May 3, 2018, Defendants held a conference call to disclose the Company’s

financial performance for the first quarter of 2018 (the “Q1 2018 Call”). Defendants Walker,

Ruffo, Ali-Jackson and Fair participated in the Q1 2018 Call. During the Q1 2018 Call, a Cantor


                                                45
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 49 of 78




Fitzgerald analyst asked Defendants, “on ESKATA, how does the efficacy of the product in your

limited sort of trials of product right now compared to what you saw in the clinical trial setting?”

Defendant Fair responded, “[t]he patients enjoy it, seems to be a comfortable treatment”

(emphasis added).

       132.    Three months later, on August 3, 2018, Aclaris held a conference call with

analysts to disclose the Company’s financial performance for the second quarter of 2018 (the

“Q2 2018 Call”). Defendants Walker, Ruffo, Ali-Jackson and Fair participated in the Q2 2018

Call. During the Q2 2018 Call, Defendant Fair told attendees that “we are seeing favorable

patient outcomes for the product.” Later in the Q2 2018 Call, a Jefferies analyst asked “maybe

give us some—an example of what sort of pushback you’re getting from some of the doctors and

conversely maybe anecdote on how much they’re willing to embrace [ESKATA]?” Defendant

Fair responded by telling the analyst, among other things, that “the product really works and I’m

pleased. I mean that sets us up really well for the long term. But, this product really works . . . .

It’s a comfortable treatment, it’s easy, it’s quick, and the patients look good, the next day it

resolves well, you don’t have a lot of the edema and crusting and bleeding that you do with some

of the other procedures they’re currently using” (emphasis added).

       133.    Defendants’ statements in paragraphs 131–132 above, which were not qualified,

corrected or objected to by any of the other Individual Defendants at the time they were made,

misled investors that patients “enjoyed” ESKATA, found it “comfortable,” and that the treatment

“works” and “resolves well” and thus that the product was well-tolerated and effective. These

statements were false and misleading because, as described by CW3, CW4, CW5, CW8 and

CW9, physicians and patients had repeatedly complained to ESKATA sales representatives that

ESKATA was painful, did not completely remove lesions, and left persistent skin discolorations.




                                                 46
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 50 of 78




These statements also concealed the risk that ESKATA could not be successfully

commercialized since it was limited in effectiveness, painful, left skin discoloration and thus was

no better than existing alternatives. Defendants knew from reports from sales representatives

that patients found ESKATA treatments painful, were upset by the skin discolorations that

persisted after treatments and were dissatisfied with ESKATA’s failure to remove raised SK.

   B. Defendants’ Statements Concerning the ESKATA Early Experience Initiative Were
      Materially Misleading

       134.    During the Class Period, Defendants disclosed to investors misleading results of

results of “surveys” administered by Aclaris sales representatives as part of the “ESKATA Early

Experience Initiative.” These statements misrepresented to investors that ESKATA was well-

tolerated and effective. These statements also concealed the risk that ESKATA could not be

successfully commercialized since it was limited in effectiveness, extremely painful, left skin

discoloration and thus was no better than existing alternatives.

       135.    During the Q1 2018 Call, Defendant Fair claimed that, in response to surveys

administered by Aclaris sales representatives as part of the ESKATA Early Experience Initiative,

among other things, “80% of physicians indicated that applying ESKATA is easy or extremely

easy, physicians indicated that it only takes 10 minutes on average to apply ESKATA, and 67%

of physicians indicated that they would be comfortable delegating the application of a ESKATA

to another trained HCP in the office.” In addition, Fair said that “[t]he patient feedback is also

very encouraging. Over 96% of patients said that the ESKATA treatment application was easy,

and completed in a reasonable amount of time, 81% of patients indicated that the day after

treatment, they were comfortable enough with their appearance to go out socially. And 86% said

that they would recommend ESKATA treatment to their friends” (emphasis added).




                                                47
       Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 51 of 78




        136.     Three months later, during the Q2 2018 Call, Defendant Fair stated that,

“Feedback from the Early Experience Initiative supports that ESKATA provides an excellent

treatment option for patients with raised SK, and one that is easy to administer and delegate

within practice” (emphasis added). Defendant Fair also provided an update on the results of

“surveys” administered by Aclaris sales representatives as part of the ESKATA Early Experience

Initiative.    Defendant Fair claimed that “Over 80% of physicians indicated that applying

ESKATA is easy or extremely easy. 67% of physicians indicated that they would be comfortable

delegating the application of ESKATA to another trained HCP in the office. An additional 15%

will determine delegation once they've had more hands-on experience with the product.” Fair

continued, [o]ver 90% of patients said that ESKATA treatment application was easy and was

completed in a reasonable amount of time. Over 80% of patients indicated that the day after

treatment they were comfortable enough with their appearance to go out socially. 85% of

patients said that they would recommend ESKATA treatment to their friends and, if previously

treated, over 90% of patients said that they would recommend ESKATA over prior treatment

methods.”

        137.     Defendants’ statements in paragraphs 135–36 above, which were not qualified,

corrected or objected to by any of the other Individual Defendants at the time they were made,

when read collectively, created a misleading impression in investors that the product was well-

tolerated and effective.   By making the statements discussed in paragraphs 135–36 above,

Defendants were required to disclose all material facts necessary to make those statements not

misleading. Defendants breached this duty by failing to disclose that, as described by CW3,

CW4, CW5, CW8 and CW9, physicians and patients had repeatedly complained to ESKATA

sales representatives that ESKATA was painful, did not completely remove lesions, and left




                                              48
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 52 of 78




persistent skin discolorations. These statements also concealed the risk that ESKATA could not

be successfully commercialized since it was limited in effectiveness, painful, left skin

discoloration and thus was no better than existing alternatives. Defendants knew from reports

from sales representatives that patients found ESKATA treatments painful, were upset by the

skin discolorations that persisted after treatments and were dissatisfied with ESKATA’s failure

to remove raised SK.

   C. Defendants’ Materially Misled Investors as to the Cause of ESKATA’s Poor Sales

       138.    Defendants never disclosed to the public that ESKATA’s sales were poor because

ESKATA was limited in effectiveness, extremely painful and left skin discolorations. Instead,

Defendants misrepresented to investors that ESKATA’s sales poor because the product was

working too well.

       139.    On November 6, 2018, Defendants held a conference call to disclose the

Company’s financial performance for the third quarter of 2018 (the “Q3 2018 Call”).

Defendants Walker, Ruffo, Ali-Jackson and Fair participated in the Q3 2018 Call. On the Q3

2018 Call, Defendant Walker disclosed that net sales of ESKATA for the third quarter of 2018

were $500,000. Later in the call, in response to a question from a Guggenheim securities

analyst, “I think in the past you have mentioned that the doctor experience with ESKATA seems

to be progressing. So, is there a change in the physician experience versus the initial stages of

the launch that you are seeing?” Walker assured the analyst that “I think what we’re finding is

that we’re actually clearing lesions a lot quicker, one to two times. And that’s kind of good and

bad. I think we’re getting a little bit more robust response, but sometimes that results in a little

bit of a brisker reaction.” (emphasis added).

       140.    Defendant Walker’s statement in paragraph 139 above, which was not qualified,

corrected or objected to by any of the other Individual Defendants, was false and misleading


                                                49
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 53 of 78




because as described by CW3, CW4, CW5, CW8 and CW9, Defendants knew from reports from

sales representatives that ESKATA’s lagging sales were because the treatment was limited in

effectiveness, painful and left persistent skin discolorations. Defendants also knew this was

false, because they had attended a meeting of an “executive sales team” of high-performing sales

representatives between August and October 2018 where the sales representatives discussed,

among other things, the complaints sales representatives had received from physicians and

patients about ESKATA’s adverse side effects and ineffectiveness, including that ESKATA took

many more applications to achieve any results than what dermatologists and/or other physicians

had been told when they were sold the product. These statements also concealed the risk that

ESKATA was not commercially viable.

   D. Defendants Failed to Disclose to Investors that they Were Using Marketing
      Materials that Made False or Misleading Claims About ESKATA’s Efficacy

       141.   During the Class Period, Defendants touted the progress of Aclaris’s DTC

campaign as raising awareness and driving patients to dermatologists and/or other physicians for

ESKATA treatments.        These statements were materially false and/or misleading, however,

because Defendants did not disclose that their advertising campaign was raising aware and

driving patients to physicians by misrepresenting the risks and efficacy of the treatment in

violation of the FFDCA.

       142.   During the Q2 2018 Call, Defendant Fair told investors that “[w]ith regards to

DTC, we have filmed the ESKATA TV commercial and plan to air the commercial beginning in

October. ESKATA TV commercial is part of a comprehensive consumer campaign that includes

both print and digital media, with the goal of driving SK awareness and treatment with

ESKATA. Our consumer campaign will encourage patients to see their dermatologist and/or

go to eskata.com to find a provider near them.”



                                                  50
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 54 of 78




       143.     Also during the Q2 2018 Call, in response to a question from a Cantor Fitzgerald

analyst, Defendant Fair touted the success of the Company’s marketing campaign for ESKATA,

boasting, “right now, we’re focused on driving clinical integration between now and DTC in

October. We think we’re in a good place. I think we’ll be in a very good place come the time

we activate DTC and I think that’s when you’ll start seeing it really start picking up.”

       144.     During the Q3 2018 Call, Defendant Fair touted to investors how the Company’s

segment on “The View” advertised ESKATA to consumers. Defendant Fair stated that, “[w]e

believe our DTC and PR efforts, such as our most recent spot on The View, will also help drive

interest as patients are directed to the Find a Doctor page on the ESKATA website.” Later in the

call, in response to a question from a Jefferies analyst, Defendant Fair said, “we’ve seen a big

spike in, obviously, in the website traffic results over the course of October, saw a big spike with

The View and then we’ve seen that big spike continue to grow in the month of October. That’s

a good sign.”

       145.     By making the statements discussed in paragraphs 142–44 above, Defendants

boasted to investors that their marketing program for ESKATA drove physicians to offer the

treatment and patients to try the treatment, but failed to disclose to investors that the materials

used to drive physician and patient interest were misleading regarding ESKATA’s effectiveness

and, in some cases, omitted the treatment’s serious health risks. By making these statements,

Defendants were required to disclose all material facts necessary to make those statements not

misleading. Defendants breached this duty by failing to disclose that their DTC campaign was

misrepresenting the risks and efficacy of ESKATA in violation of the FFDCA in an effort to

drive patients to ask physicians for the treatment. The statements also concealed the risk that




                                                51
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 55 of 78




ESKATA was not commercially viable and could only be effectively marketed using materials

that misrepresented ESKATA’s risks and efficacy.

   E. Defendants Misrepresented the Company’s Risks Related to Its Failure to Comply
      with Regulatory Requirements

       146.    Defendants’ failure to disclose that their DTC campaign was misleading patients

as to the risks and efficacy of ESKATA in violation of the FFDCA also rendered certain of

Aclaris’s risk factors contained in annual and quarterly reports on Forms 10-K and 10-Q that the

Company filed with the SEC misleading because the risk factors misrepresented and/or failed to

disclose that Aclaris was already not complying with regulatory requirements, namely the

branding requirements of the FFDCA.

       147.    The 2017 10-K contained a boilerplate “risk factor” generically advising investors

that “ESKATA, or any drug candidate for which we obtain marketing approval, could be subject

to post-marketing restrictions or recall or withdrawal from the market, and we may be subject to

penalties if we fail to comply with regulatory requirements or if we experience unanticipated

problems with our drug candidates, when and if any of them are approved” (emphasis added).

The risk factor went on to state that “[v]iolations of the Federal Food, Drug, and Cosmetic Act

relating to the promotion of prescription drugs may lead to investigations alleging violations of

federal and state healthcare fraud and abuse laws, as well as state consumer protection laws.”

       148.    The Q2 and Q3 10-Qs stated that Aclaris’s “risk factors have not changed

materially from those described in ‘Part I, Item 1A. Risk Factors’ of our Annual Report on Form

10-K for the fiscal year ended December 31, 2017, filed with the SEC on March 12, 2018.’”

Accordingly, the Q2 and Q3 2018 10-Qs incorporated the boilerplate risk factor regarding

Aclaris’s regulatory compliance from the 2017 10-K.




                                               52
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 56 of 78




       149.    The 2018 10-K contained the same boilerplate “risk factor” advising investors

that “ESKATA, or any drug candidate for which we obtain marketing approval, could be subject

to post-marketing restrictions or recall or withdrawal from the market, and we may be subject to

penalties if we fail to comply with regulatory requirements or if we experience unanticipated

problems with our drug candidates, when and if any of them are approved” (emphasis added).

The risk factor went on to state that “[v]iolations of the Federal Food, Drug, and Cosmetic Act

relating to the promotion of prescription drugs may lead to investigations alleging violations of

federal and state healthcare fraud and abuse laws, as well as state consumer protection laws.”

       150.    The Q1 and Q2 2019 10-Qs also stated that Aclaris’s “risk factors have not

changed materially from those described in ‘Part I, Item 1A. Risk Factors’ of our Annual Report

on Form 10-K for the fiscal year ended December 31, 2018, filed with the SEC on March 18,

2019.’”   Accordingly, the Q1 and Q2 2019 10-Qs incorporated the boilerplate risk factor

Aclaris’s regulatory compliance from the 2017 10-K.

       151.    By making the statements discussed in paragraphs 147–50 above, Defendants

were required to disclose all material facts necessary to make those statements not misleading.

Defendants breached this duty by failing to disclose that Defendants’ DTC campaign was

misrepresenting the risks and efficacy of the treatment in violation of the FFDCA in an effort to

drive patients to ask physicians for ESKATA. Investors were thus not aware of the material risk

to their investment caused by Defendants’ failure to comply with regulatory requirements,

namely the branding requirements of the FFDCA.

   F. Defendants Walker and Ruffo’s Certifications Attached as Exhibits to Aclaris’s
      Quarterly and Annual Reports Were False and Misleading

       152.    Appended as exhibits to the Company’s 2018 10-K were signed certifications

pursuant to the Section 302 of the Sarbanes-Oxley Act of 2002, in which Defendants Walker and



                                               53
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 57 of 78




Ruffo each certified that he had “reviewed the annual report on Form 10-K of Aclaris

Therapeutics, Inc. [and] . . . [b]ased on my knowledge, [the] report does not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements

made, in light of the circumstances under which such statements were made, not misleading with

respect to the period covered by this report.”

       153.    Also appended to the Company’s 2018 10-K was a signed certification pursuant

to 18 U.S.C. § 1350 in which Defendants Walker and Ruffo certified that “to the best of [their]

knowledge: (1) [The 2018 10-K] fully complies with the requirements of Section 13(a) or 15(d)

of the Exchange Act; and (2) The information contained in [the 2018 10-K] fairly presents, in all

material respects, the financial condition and result of operations of the Company.”

       154.    Appended as exhibits to the Company’s Q1 2018 10-Q, Q2 2018 10-Q, Q3 2018

10-Q, Q1 2019 10-Q and Q2 2019 10-Q (the “Class Period 10-Qs”) were signed certifications

pursuant to the Section 302 of the Sarbanes-Oxley Act of 2002, in which Defendants Walker and

Ruffo each certified that he had “reviewed this Quarterly Report on Form 10-Q of Aclaris

Therapeutics, Inc. [and] . . . [b]ased on my knowledge, [the] report does not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements

made, in light of the circumstances under which such statements were made, not misleading with

respect to the period covered by this report.”

       155.    Also appended to the Class Period 10-Qs were signed certifications pursuant to 18

U.S.C. § 1350 in which Defendants Merlo and Denton certified that “to the best of [their]

knowledge,” each Class Period 10-Q ““fully complies with the requirements of Section 13(a) or

Section 15(d) of the Exchange Act; and . . . [t]he information contained in [each Class Period 10-




                                                 54
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 58 of 78




Q] fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       156.    Each of the above statements excerpted from the exhibits to the Company’s 2018

10-K and each Class Period 10-Q was materially false and misleading because the 2018 10-K

and Class Period 10-Qs “omitted to state a material fact necessary to make the statements made,

in light of the circumstances under which such statements were made, not misleading,” did not

“fully comply with the requirements of Section 13(a) or 15(d) of the Exchange Act” and did not

“fairly present[], in all material respects, the financial condition and result of operations of the

Company” because the 2018 10-K and Class Period 10-failed to disclose all material facts

necessary to make the statements in those filings not misleading. Specifically, Defendants failed

to disclose to investors that: (i) Defendants were promoting ESKATA to patients using

advertising materials that minimized the risks and overstated the efficacy of ESKATA in the

hopes of luring patients to ask their dermatologist or other physician for the product; (ii) as a

result, the Company was likely to face regulatory scrutiny; and (iii) as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading.

                         VII.    THE TRUTH BEGINS TO EMERGE

       157.    Investors learned that Defendants’ DTC campaign misrepresented the risks and

efficacy of ESKATA in violation of the FFDCA on June 20, 2019 (the “June 2019 Letter”),

when the FDA publicly disclosed that it had sent an “untitled letter” to Defendants informing

Defendants that the segment on The View “makes false or misleading claims” regarding

ESKATA’s safety and efficacy in violation of the FFDCA.

       158.    Untitled letters identify violations of federal law caused by a company’s omission

of risk information, minimization of risk information, broadening or inadequate communication


                                                 55
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 59 of 78




of indication, overstatement of efficacy or unsubstantiated claims. According to the FDA,

untitled letters, among other things, request immediate correction of any regulatory violations

that may not meet the threshold of regulatory significance for a “warning letter.” Although an

untitled letter does not state that failure to promptly correct a violation may result in an

enforcement action against the violator, the FDA is not obligated to warn individuals or firms

about violations before taking enforcement action. Accordingly, an enforcement action can

follow an untitled letter if the violations described in the untitled letter are not resolved.

        159.    The June 2019 Letter was seven pages long and very detailed. Indeed, a legal

news website, Law360.com, observed that the June 2019 Letter appeared to be one of the longest

untitled letters sent by the FDA in almost five years.7

        160.    The June 2019 Letter began by stating that that the marketing materials that the

OPDP previously had warned Defendants about in the March 2018 Letter shared “certain

similarities” with the segment from The View such that OPDP was “concerned that Aclaris is

promoting Eskata in a manner that fails to adequately present the serious risks of the drug or

describe the efficacy of the drug in a truthful and non-misleading manner despite [the March

2018 Letter’s] direction from OPDP.”          In other words, the June 2019 Letter disclosed to

investors that Defendants had implemented the DTC campaign knowing that the campaign

violated the FFDCA because Defendants had been previously warned about the misleading

nature of claims contained in the DTC campaign.

        161.    The June 2019 letter then said that the segment on The View was “especially

concerning from a public health perspective because it fails to include information regarding the

serious risks associated with ESKATA, which bears warnings and precautions related to the risks


7
 Jeff Overley, FDA Decries Drugmaker’s Promos on Facebook, ‘The View’, Law360.com (Jun.
21, 2019), https://www.law360.com/articles/1171679.


                                                   56
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 60 of 78




of serious eye disorders . . . in the case of exposure to the eye and severe skin reactions including

scarring.”    The June 2019 Letter also stated that the segment’s use of before-and-after

photographs “misleadingly represent[ed] that the typical patient treated with ESKATA will

experience similar results, i.e., complete clearance of all treated SK lesions.”          The letter

concluded by directing Defendants to stop using the segment to promote ESKATA, to submit a

written response stating “whether you intend to comply with this request” and to submit a list of

“all promotional materials . . . for ESKATA that contain violations such as those described

above, and explaining your plan for discontinuing use of such materials.”

       162.    Defendants did not issue a press release or file a current report on Form 8-K with

the SEC disclosing the June 2019 Letter. The public only learned of the letter when the OPDP

disclosed it. Once the OPDP had disclosed the letter, Defendants informed news outlets (without

issuing a press release or filing a Form 8-K) that Aclaris was “complying with all FDA requests

and will formally respond to the agency by the June 28 deadline.” Defendants never publicly

disclosed their response to the FDA.

       163.    On this news, the Company’s share price fell $0.57 per share, or over 11%, over

two consecutive trading sessions to close at $4.54 per share on June 21, 2019, on unusually

heavy trading volume.

       164.    With their scheme to market ESKATA using misleading advertising exposed,

Defendants knew that they would need to destroy all of their marketing materials and launch a

new campaign to promote ESKATA that told patients the truth: ESKATA did not effectively

remove most raised SK, was painful and resulted in skin discolorations.

       165.    Defendants also knew that disclosing these facts meant that they could not

successfully market ESKATA because these disclosures would confirm that ESKATA was no




                                                 57
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 61 of 78




better than any other treatment for raised SK and had all the downsides that Defendants’ own

research showed resulted in patients deciding not to treat their raised SK. Defendants thus

decided that the only solution was to cease marketing ESKATA altogether.

       166.    Following the June 2019 Letter, the videos of the segment on The View were

pulled from the sales representative’s iPads. In addition, shortly after the June 2019 Letter

became public, CW3 was present on a management call where he (and all Aclaris sales

representatives) were instructed to destroy all ESKATA marketing materials. In addition, he was

specifically told that all sales representatives were to go to the offices of physicians who had

large stand-up banners promoting ESKATA and ask those officers to remove the banners. CW9

also recalled being told to destroy all ESKATA marketing materials, including banners and

printed materials.

       167.    According to CW7, Defendants knew that the violations of the FFDCA identified

in video of the segment on “The View” were present in all of the ESKATA’s marketing

materials. Rather than revise the marketing materials so that they complied with the FDA’s

specifications, CW7 said, Defendants Walker, Ruffo and Ali-Jackson decided to simply stop

marketing ESKATA.

       168.    On August 8, 2019, Defendants issued a press release announcing Aclaris’s

financial results for the second quarter of 2019. The press release also disclosed that the

Company was “[v]oluntarily discontinuing the commercialization of ESKATA® (hydrogen

peroxide) Topical Solution, 40% (w/w) (ESKATA) in the United States due to the fact that

revenues from product sales were insufficient for Aclaris to sustain continued commercialization

as a result of the product not achieving sufficient market acceptance by physicians and patients.”

This was a materialization of the risk that Defendants would need to abandon ESKATA if it was




                                               58
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 62 of 78




required to disclose to patients and investors that the treatment was limited in effectiveness,

painful and resulted in skin discoloration.

          169.   On this news, the Company’s share price fell $0.15 per share, or over 14%, over

two consecutive trading sessions to close at $0.84 per share on August 12, 2019, on unusually

heavy trading volume.

          170.   The fact that the future of the Company in its current state depended on

successfully commercializing ESKATA was confirmed on September 5, 2019, when Defendants

announced that they were terminating 86 employees, or over half the Company’s staff, after

Defendants announced a month earlier that Aclaris would no longer market ESKATA.

                    VIII.    ADDITIONAL SCIENTER ALLEGATIONS

          171.   Additional factors support a strong inference of the Individual Defendants’

scienter during the Class Period in addition to those described in ¶¶1–30 and ¶¶52–150 above,

including: (i) Individual Defendants’ high-level positions within Aclaris, (ii) the misstatements

and omissions of material facts concern the Company’s core operations, about which the

Individual Defendants were repeatedly questioned and spoke; and (iii) corporate scienter.

   A. Individual Defendants’ High-Level Positions Within Aclaris

          172.   Defendants Walker, Ruffo, Fair and Ali-Jackson each knew of the false and

misleading nature of the statements discussed above, or at a minimum was reckless for not

knowing these matters.

          173.   Defendant Walker was the CEO and Director of the Company at all relevant

times. Aclaris identified Walker as an “Executive Officer” of the Company during the Class

Period.

          174.   Defendant Ruffo was the CFO of the Company at all relevant times. Aclaris

identified Ruffo as an “Executive Officer” of the Company during the Class Period.


                                                59
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 63 of 78




          175.   Defendant Ali-Jackson was the CLO of the Company at all relevant times.

Aclaris identified Ali-Jackson as an “Executive Officer” of the Company during the Class

Period.

          176.   Defendant Fair was the CCO of the Company throughout the Class Period until

February 7, 2019, after which Aclaris disclosed that he was “no longer employed by the

Company.” Aclaris identified Fair as an “Executive Officer” of the Company during the Class

Period until February 7, 2019.

          177.   As CEO, Walker was the head of Aclaris’s management and operations teams.

Aclaris, by virtue of his responsibilities and activities as CEO and Director of the Company, was

privy to all material information concerning the ESKATA Early Experience Initiative and

Defendants’ direct-to-consumer marketing plan for ESKATA, including the advisory letters from

the SEC and OPDP warning Defendants about misrepresenting ESKATA’s risks and efficacy.

Moreover Defendant Walker was copied on Defendant Ali-Jackson response to the SEC’s letter

in 2015 so Defendant Walker was aware of the contents of the SEC’s letter. Finally, Walker

attended multiple sessions with CW7 and the other Individual Defendants, where CW7 raised

concerns that the Company was misrepresenting Aclaris’s safety and effectiveness.          These

sessions were the result of concerns that had been raised during PRC meetings.

          178.   Defendant Ruffo, as CFO, was privy to, and participated in, all matters directly

impacting the financial health of Aclaris, including patients’ reactions to ESKATA treatments in

the ESKATA Early Experience Initiative, the March 2018 OPDP letter and the contents of

Defendants’ direct-to-consumer marketing campaign for ESKATA. Finally, Ruffo attended

multiple sessions with CW7 and the other Individual Defendants, where CW7 raised concerns




                                                60
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 64 of 78




that the Company was misrepresenting Aclaris’s safety and effectiveness. These sessions were

the result of concerns that had been raised during PRC meetings.

       179.   Defendant Ali-Jackson, as CLO, likewise could not have failed to know about

including patients’ reactions to ESKATA treatments in the ESKATA Early Experience Initiative,

the March 2018 OPDP letter and the contents of Defendants’ direct-to-consumer marketing

campaign for ESKATA. The essence of Ali-Jackson’s job was to ensure that the Company’s key

drug candidate, ESKATA, was commercialized in compliance with all applicable regulations.

Moreover, Ali-Jackson edited the script for the segment promoting ESKATA on The View “up

until the last minute” and was present on set during the taping of the segment. Ali-Jackson also

attended all of the Company’s PRC meetings, where concerns about misleading marketing

materials raised by CW7 and CW7’s staff were discussed.            Finally, Ali-Jackson attended

multiple sessions with CW7 and the other Individual Defendants, where CW7 raised concerns

that the Company was misrepresenting Aclaris’s safety and effectiveness. These sessions were

the result of concerns that had been raised during PRC meetings.

       180.   Finally, Defendant Fair, as CCO, organized and implemented the ESKATA Early

Experience Initiative and oversaw all of the Company’s marketing of ESKATA and thus could

not have been unaware of patients’ reactions to ESKATA treatments in the ESKATA Early

Experience Initiative, the SEC and OPDP’s advisory letters warning of misrepresenting the risks

and effectiveness of ESKATA, and the contents of Defendants’ direct-to-consumer marketing

campaign for ESKATA. The essence of Fair’s job was to ensure that the Company’s key drug

candidate, ESKATA, was commercialized successfully. Accordingly, to do his job, Fair must

have been familiar with patients’ reactions to ESKATA treatments in the ESKATA Early

Experience Initiative, the SEC and OPDP’s advisory letters warning of misrepresenting the risks




                                              61
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 65 of 78




and effectiveness of ESKATA, and the regulations governing Defendants’ direct-to-consumer

marketing campaign for ESKATA. Accordingly, Fair knew that ESKATA was painful, limited

in effectiveness and resulted in skin discoloration, and that Defendants direct-to-consumer

marketing program for ESKATA misrepresented the product’s safety and efficacy in violation of

FFDCA. Finally, Fair attended multiple sessions with CW7 and the other Individual Defendants,

where CW7 raised concerns that the Company was misrepresenting Aclaris’s safety and

effectiveness. These sessions were the result of concerns that had been raised during PRC

meetings.

       181.    The statements of the CWs likewise make clear that Aclaris and the Individual

Defendants were aware of the severity of the negative reactions patients had to ESKATA

treatments during the ESKATA Early Experience Initiative and that the direct-to-consumer

campaign for ESKATA misrepresented the risks and efficacy of the product. The CWs raised

these issues to Aclaris’s management throughout the Class Period, and those issues were

presented to the Individual Defendants.

       182.    For example, the executive sales team met at Aclaris’s headquarters

approximately six months after ESKATA entered the marketplace, between August and October

2018. At that meeting, the members of the executive sales team discussed, among other things,

the complaints sales representatives had received from physicians and patients about ESKATA’s

adverse side effects and ineffectiveness, including that ESKATA took many more applications to

achieve any results than the physicians had been told when they were sold the product.

Defendants Walker and Fair attended this meeting, along with other members of the Company’s

senior leadership.




                                             62
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 66 of 78




       183.   Finally, the CWs stated that the problems with ESKATA’s efficacy, pain and skin

discoloration were known throughout Aclaris, a very small Company that had only received

FDA approval of one product that the Company had developed.

       184.   Defendants Walker and Ruffo each signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) for each SEC filing referenced in Section VI.G above. In these

certifications, Walker and Ruffo each certified that he had reviewed the SEC filings and

determined that they contained no false or misleading statements or omissions.

   B. Core Operations

       185.   The fraud alleged herein relates to the core business and operations of Aclaris so

knowledge of the fraud may be imputed to Defendants. As explained in ¶¶4, 56–57, 62, nothing

was more important to Aclaris during the Class Period than ESKATA sales. Accordingly, it is

appropriate to presume that Defendants were apprised of, had access to, or had actual knowledge

of all material information related to ESKATA during the Class Period, including the material

information that was improperly withheld and/or misrepresented to investors.

       186.   Further, by virtue of their receipt of information reflecting the true facts regarding

Aclaris’s operations and its marketplace, as well as their control over and/or receipt of the

Company’s materially misleading misstatements and/or their associations with the Company that

made them privy to confidential proprietary information concerning Aclaris, the Individual

Defendants were active and culpable participants in the fraudulent scheme alleged herein. The

Individual Defendants knew of and/or recklessly disregarded the falsity and misleading nature of

the information, which they caused to be disseminated to the investing public. The fraud as

described herein could not have been perpetrated without the knowledge and/or recklessness and

complicity of personnel at the highest level of the Company, including the Individual

Defendants.


                                               63
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 67 of 78




   C. Corporate Scienter

       187.    The allegations above also establish a strong inference that Aclaris as an entity

acted with corporate scienter throughout the Class Period, as its officers, management, and

agents, including, but not limited to, the Individual Defendants, had actual knowledge of the

misrepresentations and omissions of material facts set forth herein (for which they had a duty to

disclose), or acted with reckless disregard for the truth because they failed to ascertain and to

disclose such facts, even though such facts were available to them. Such material

misrepresentations and/or omissions were done knowingly or with recklessness, and without a

reasonable basis, for the purpose and effect of concealing Aclaris’s true operating condition and

present and expected financial performance from the investing public. By concealing these

material facts from investors, Aclaris maintained and/or increased its artificially inflated

common stock prices throughout the Class Period.

                           IX.    CLASS ACTION ALLEGATIONS

       188.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Aclaris securities between May 8, 2018 and June 20, 2019,

inclusive, and who were damaged thereby (the “Class”).             Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       189.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Aclaris’ common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least


                                                64
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 68 of 78




hundreds or thousands of members in the proposed Class. Millions of Aclaris common stock

were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by Aclaris or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

          190.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          191.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          192.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          a)      whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          b)      whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Aclaris; and

          c)      to what extent the members of the Class have sustained damages and the proper

measure of damages.

          193.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and




                                                   65
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 69 of 78




burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                     X.    LOSS CAUSATION

        194.      On June 19, 2019, Aclaris’s stock price closed trading at $5.11 per share. On

June 20, 2019, the FDA released the OPDP letter, which disclosed for the first time that

Defendants had been warned in March 2018 that their marketing materials inappropriately

exaggerated ESKATA’s benefits while concealed its risks, and that a taped interview segment

from The View promoting ESKATA violated the FFDCA. On this news, Aclaris’s share price

fell $0.57 per share, or over 11%, over two consecutive trading sessions to close at $4.54 per

share on June 21, 2019.

        195.      Defendants knew when they created their advertising for ESKATA that the

images and text they were using violated federal law since they had been warned by the SEC as

far back as 2015 not to use “before and after pictures” to demonstrate ESKATA’s benefits and

been warned by the OPDP in March 2018 that their marketing materials for ESKATA

inappropriately overstated the treatment’s benefits and omitted or misrepresented important risk

information.

        196.      Defendants also knew that if the FDA ever took action against them for these

violations of the FFDCA, Defendants may not be able to effectively market ESKATA because if

consumers knew that the treatment was limited in effectiveness, painful and left scars or other

discolorations on skin, patients would not undergo the treatment.

        197.      Accordingly, by failing to publicly disclose that they were using advertising to

promote ESKATA as part of a scheme to violate the FFDCA, Defendants concealed the risk that

they would need to abruptly discontinue ESKATA.


                                                 66
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 70 of 78




       198.       The risk that Defendants would have to discontinue ESKATA materialized on

August 8, 2019, when Defendants issued a press release announcing Aclaris’s financial results

for the second quarter of 2019. The press release disclosed that Defendants were voluntarily

discontinuing the commercialization of ESKATA in the United States. Defendants misleadingly

attributed their decision to stop selling ESKATA to “the fact that revenues from product sales

were insufficient for Aclaris to sustain continued commercialization,” when in reality the product

was removed from the market because Defendants could no long market the drug without

highlighting for customers that it was limited in effectiveness, painful and caused skin

discolorations.

       199.       On this news, the Company’s share price fell $0.15 per share, or over 14%, over

four consecutive trading sessions to close at $0.8280 per share on August 13, 2019, on unusually

heavy trading volume.

       200.       Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       201.       During the Class Period, Plaintiff and the Class purchased Aclaris’ securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                  XI.   APPLICABILITY OF PRESUMPTION OF RELIANCE
                            (FRAUD-ON-THE-MARKET DOCTRINE)

       202.       The market for Aclaris’ securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Aclaris’ securities traded at artificially inflated prices during the Class Period. On July



                                                 67
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 71 of 78




11, 2018, the Company’s share price closed at a Class Period high of $20.89 per share. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of Aclaris’ securities and market information

relating to Aclaris, and have been damaged thereby.

       203.    During the Class Period, the artificial inflation of Aclaris’ shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Aclaris’ business, prospects, and operations.              These material

misstatements and/or omissions created an unrealistically positive assessment of Aclaris and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company’s shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       204.    At all relevant times, the market for Aclaris’ securities was an efficient market for

the following reasons, among others:

       a)      Aclaris shares met the requirements for listing, and were listed and actively traded

on the NASDAQ, a highly efficient and automated market;

       b)      As a regulated issuer, Aclaris filed periodic public reports with the SEC and/or the

NASDAQ;

       c)      Aclaris regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the




                                                 68
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 72 of 78




national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       d)      Aclaris was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

       205.    As a result of the foregoing, the market for Aclaris’ securities promptly digested

current information regarding Aclaris from all publicly available sources and reflected such

information in Aclaris’ share price.      Under these circumstances, all purchasers of Aclaris’

securities during the Class Period suffered similar injury through their purchase of Aclaris’

securities at artificially inflated prices and a presumption of reliance applies.

       206.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                   XII.    NO SAFE HARBOR

       207.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.


                                                   69
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 73 of 78




The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Aclaris who knew that the statement was false when made.

                                               COUNT I

           (Violations of Section 10(b) of The Exchange Act and Rule 10b-5 Promulgated
                                 Thereunder Against All Defendants)


        208.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        209.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        210.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to


                                                70
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 74 of 78




defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiffs and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Aclaris securities; and (iii) cause Plaintiffs and other members of the Class to purchase or

otherwise acquire Aclaris securities at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          211.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Aclaris securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about sotagliflozin.

          212.   By virtue of their positions at Aclaris, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.




                                                 71
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 75 of 78




        213.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Aclaris, the Individual Defendants had knowledge of the details of Aclaris’s

internal affairs.

        214.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Aclaris. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Aclaris’s

businesses, operations, future financial condition and future prospects. As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Aclaris securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Aclaris’s business and financial condition which were

concealed by Defendants, Plaintiffs and the other members of the Class purchased or otherwise

acquired Aclaris securities at artificially inflated prices and relied upon the price of the securities,

the integrity of the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

        215.    During the Class Period, Aclaris securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Aclaris securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiffs and the other members of the Class known the truth, they would not have purchased or




                                                  72
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 76 of 78




otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs

and the Class, the true value of Aclaris securities was substantially lower than the prices paid by

Plaintiffs and the other members of the Class. The market price of Aclaris securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiffs and Class

members.

        216.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

        217.    Plaintiffs and members of the Class have suffered damages in that, in reliance on

the integrity of the market, they paid artificially inflated prices for Aclaris’s securities. Plaintiffs

and the Class would not have purchased the Company’s securities at the price paid, or at all, if

they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements. As a direct and proximate result of Defendants’ wrongful

conduct, Plaintiffs and the other members of the Class suffered damages in connection with their

respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

upon disclosure of Defendants’ wrongful conduct.

                                                 COUNT II

      (Violations of Section 20(a) of The Exchange Act Against the Individual Defendants)

        218.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        219.    Individual Defendants acted as controlling persons of Aclaris within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/ or awareness of the Company’s


                                                  73
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 77 of 78




operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

       220.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

transactions giving rise to the securities violations as alleged herein, and exercised the same.

       221.    As set forth above, Aclaris and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                               XIII.    PRAYER FOR RELIEF

       222.    WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.      Determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiffs as class representatives pursuant to Rule 23 of the Federal Rules of

Civil Procedure;


                                                 74
      Case 1:19-cv-07118-LJL-JLC Document 27 Filed 01/24/20 Page 78 of 78




       B.      Awarding compensatory and punitive damages in favor of Plaintiffs and the other

Class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon;

       C.      Awarding Plaintiffs and other members of the Class their costs and expenses in

this litigation, including reasonable attorneys’ fees and experts’ fees and other costs and

disbursements; and

       D.      Awarding Plaintiffs and the other Class members such other relief as this Court

may deem just and proper.

                             XIV.    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: January 24, 2020                                 Respectfully submitted,
                                                        POMERANTZ LLP

                                                        /s/ Brian Calandra
                                                        Jeremy A. Lieberman
                                                        Brian Calandra
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: bcalandra@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   75
